Exhibit 10.2

 

Execution Version

 



 



 

MSC Industrial Direct Co., Inc.

 

$75,000,000 2.65% Senior Notes, Series A, due July 28, 2023

$100,000,000 2.90% Senior Notes, Series B, due July 28, 2026

 



 

 

Amended and Restated Note Purchase Agreement

 

 

 

Dated April 14, 2017

 



 

 

 

 

 

Table of Contents

 

Section Heading Page       Section 1. Authorization of Notes 1       Section
1.1. Background 1 Section 1.2. Amendment and Restatement of Existing Note
Purchase Agreement and Original Series A Notes 1 Section 1.3. Amendment and
Consent of Noteholders 2       Section 2. Reserved 2       Section 3. Closing 2
      Section 4. Conditions to Closing 2       Section 4.1. Representations and
Warranties 2 Section 4.2. Performance; No Default 2 Section 4.3. Compliance
Certificates 2 Section 4.4. Opinion of Counsel 3 Section 4.5. Payment of Special
Counsel Fees 3 Section 4.6. Subsidiary Guaranty 3 Section 4.7. Amendment Fee 3
Section 4.8. Proceedings and Documents 3       Section 5. Representations and
Warranties of the Company 3       Section 5.1. Organization; Power and Authority
3 Section 5.2. Authorization, Etc 4 Section 5.3. Disclosure 4 Section 5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates 4 Section 5.5.
Financial Statements; Material Liabilities 5 Section 5.6. Compliance with Laws,
Other Instruments, Etc 5 Section 5.7. Governmental Authorizations, Etc 5 Section
5.8. [Reserved] 5 Section 5.9. [Reserved] 5 Section 5.10. [Reserved] 5 Section
5.11. [Reserved] 5 Section 5.12. [Reserved] 5 Section 5.13. [Reserved] 6 Section
5.14. [Reserved] 6 Section 5.15. [Reserved] 6 Section 5.16. Foreign Assets
Control Regulations, Etc 6 Section 5.17. [Reserved] 6 Section 5.18.
Environmental Matters 6

 

-i-

 

 

Section 6. Representations of the Purchasers 7       Section 7. Information as
to Company 7       Section 7.1. Financial and Business Information 7 Section
7.2. Officer’s Certificate 10 Section 7.3. Visitation 11 Section 7.4. Electronic
Delivery 11       Section 8. Payment and Prepayment of the Notes 12      
Section 8.1. Maturity 12 Section 8.2. Optional Prepayments with Make-Whole
Amount 12 Section 8.3. Allocation of Partial Prepayments 12 Section 8.4.
Maturity; Surrender, Etc. 13 Section 8.5. Purchase of Notes 13 Section 8.6.
Make-Whole Amount 13 Section 8.7. Payments Due on Non-Business Days 15      
Section 9. Affirmative Covenants. 16       Section 9.1. Compliance with Laws 16
Section 9.2. Maintenance of Properties; Insurance 16 Section 9.3. Payment of
Taxes and Claims 17 Section 9.4. Corporate Existence, Etc 17 Section 9.5. Books
and Records 17 Section 9.6. Subsidiary Guarantors 17 Section 9.7. Designation of
Subsidiaries 18       Section 10. Negative Covenants. 19       Section 10.1.
Line of Business 19 Section 10.2. Economic Sanctions, Etc 19 Section 10.3.
Financial Covenants 20 Section 10.4. Indebtedness 20 Section 10.5. Liens 21
Section 10.6. Fundamental Changes 24 Section 10.7. Disposition of Property 25
Section 10.8. Investments 26 Section 10.9. Transactions with Affiliates 27
Section 10.10. Changes in Fiscal Periods 27 Section 10.11. Clauses Restricting
Subsidiary Distributions 28       Section 11. Events of Default 28       Section
12. Remedies on Default, Etc 31       Section 12.1. Acceleration 31 Section
12.2. Other Remedies 32

 

-ii-

 

 

Section 12.3. Rescission 32 Section 12.4. No Waivers or Election of Remedies,
Expenses, Etc 33       Section 13. Registration; Exchange; Substitution of Notes
33       Section 13.1. Registration of Notes 33 Section 13.2. Transfer and
Exchange of Notes 33 Section 13.3. Replacement of Notes 34       Section 14.
Payments on Notes 34       Section 14.1. Place of Payment 34 Section 14.2.
Payment by Wire Transfer 34 Section 14.3. Withholding Tax 35       Section 15.
Expenses, Etc 35       Section 15.1. Transaction Expenses 35 Section 15.2.
Certain Taxes 36 Section 15.3. Survival 36       Section 16. Survival of
Representations and Warranties; Entire Agreement 36       Section 17. Amendment
and Waiver 37       Section 17.1. Requirements 37 Section 17.2. Solicitation of
Holders of Notes 37 Section 17.3. Binding Effect, Etc 38 Section 17.4. Notes
Held by Company, Etc 38       Section  18. Notices 38       Section  19.
Reproduction of Documents 39       Section  20. Confidential Information 39    
  Section  21. Substitution of Purchaser 40       Section 22. Miscellaneous 41  
    Section 22.1. Successors and Assigns 41 Section 22.2. Accounting Terms 41
Section 22.3. Severability 42 Section 22.4. Construction, Etc 42 Section 22.5.
Counterparts 42 Section 22.6. Governing Law 42 Section 22.7. Jurisdiction and
Process; Waiver of Jury Trial 43 Section 22.8. Transaction References 43      
Signature   44

 

-iii-

 

 

Schedule A — Defined Terms       Schedule 1-A — Form of 2.65% Senior Note,
Series A, due July 28, 2023       Schedule 1-B — Form of 2.90% Senior Note,
Series B, due July 28, 2026       Schedule 4.4(b) — Form of Opinion of Special
Counsel for the Purchasers       Schedule 5.3 — Disclosure Materials      
Schedule 5.4 — Subsidiaries of the Company and Ownership of Subsidiary Stock    
  Schedule 5.5 — Financial Statements       Schedule 10.3 — Original Entities  
    Schedule 10.5 — Existing Liens       Schedule 10.8 — Existing Investments  
    Schedule 10.9 — Existing Transactions with Affiliates       Exhibit 2.2 —
Form of Subsidiary Guaranty       Exhibit 4.6 — Form of Guaranty Ratification  
    Exhibit 6 — Purchaser Representations       Purchaser Schedule — Information
Relating to Purchasers

 

-iv-

 



 

MSC Industrial Direct Co., Inc.
75 Maxess Road

Melville, New York 11747

 

$75,000,000 2.65% Senior Notes, Series A, due July 28, 2023

$100,000,000 2.90% Senior Notes, Series B, due July 28, 2026

 

April 14, 2017

 

To Each of the Noteholders

who are signatory hereto (the “Noteholders”):

 

Ladies and Gentlemen:

 

MSC Industrial Direct Co., Inc., a New York corporation (the “Company”), agrees
with each of the holders of a Note as follows:

 

Section 1.          Background; Amendment and Restatement of Existing Note
Purchase Agreement .

 

Section 1.1.          Background. Reference is made to that certain Note
Purchase Agreement, dated as of July 28, 2016 (the “Existing Note Purchase
Agreement”), among each Purchaser listed in Schedule A thereto and the Company
and pursuant to which the Company issued and there remains outstanding:

 

(i)          $75,000,000 aggregate principal amount of its 2.65% Senior Notes,
Series A, due July 28, 2023 (the “Series A Notes”); and

 

(ii)         $100,000,000 aggregate principal amount of its 2.90% Senior Notes,
Series B, due July 28, 2026 (the “Series B Notes”; and together with the
Series A Notes, the “Notes”).

 

Each of the holders of a Note which are signatory hereto and the Company now
desire to amend and restate the Note Purchase Agreement. In order to effectuate
and reflect the foregoing, the parties hereto have agreed to enter into this
Agreement.

 

Section 1.2.          Amendment and Restatement of Existing Note Purchase
Agreement and Original Series A Notes. Effective on the Closing Date, the
Company, by its execution of this Amended and Restated Note Purchase Agreement
(this “Agreement”), hereby agrees and consents to the amendment and restatement
in its entirety of each Existing Note Purchase Agreement and its replacement by
this Agreement.

 

 

 

 

MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

Section 1.3.          Amendment and Consent of Noteholders. The Noteholders are,
collectively, the holders of one hundred percent (100%) of the aggregate
principal amount of the Notes. Subject to the satisfaction of the conditions
precedent set forth herein, the Noteholders, by their execution of this
Agreement, hereby agree and consent to the amendment and restatement in its
entirety of the Existing Note Purchase Agreement to which such Noteholder is a
party and its replacement by this Agreement

 

Certain capitalized terms used in this Agreement are defined in Schedule A;
references to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a
Schedule or an Exhibit attached to this Agreement.

 

Section 2.          [Reserved].

 

Section 3.          Closing of this Agreement.

 

On the Closing Date, the Company shall execute and deliver to the Noteholders at
the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago, Illinois
60603, at 10:00 a.m. Chicago time, or at such other place agreed to by the
parties, this Agreement.

 

Section 4.          Conditions to Closing.

 

The effectiveness of this Agreement is subject to the fulfillment to such
Noteholders’ satisfaction, of the following conditions set forth in this
Section 4 (such date, the “Closing Date”):

 

Section 4.1.          Representations and Warranties. (a) The representations
and warranties of the Company in this Agreement shall be correct when made and
at the Closing.

 

(b)          The representations and warranties of the Subsidiary Guarantors in
this Agreement shall be correct when made and at the Closing.

 

Section 4.2.          Performance; No Default. The Company and each Subsidiary
Guarantor shall have performed and complied with all agreements and conditions
contained in this Agreement, and the Subsidiary Guaranty, as appropriate,
required to be performed or complied with by it prior to or at the Closing.
Before and after giving effect to this Agreement, no Default or Event of Default
shall have occurred and be continuing.

 

Section 4.3.          Compliance Certificates.

 

(a)          Officer’s Certificate. The Company shall have delivered to such
Noteholder an Officer’s Certificate, dated the date of the Closing, certifying
that the conditions specified in Sections 4.1 and 4.2 have been fulfilled.

 

(b)          Secretary’s Certificate. The Company shall have delivered to such
Noteholder a certificate of its Secretary or Assistant Secretary, dated the date
of the Closing, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
this Agreement and (ii) the Company’s organizational documents as then in
effect.

 

 -2- 

 

 

MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

Section 4.4.          Opinion of Counsel. Such Noteholder shall have received an
opinion in form and substance satisfactory to such Noteholder, dated the date of
the Closing from Curtis, Mallet-Prevost, Colt & Mosle LLP, counsel for the
Company and the Subsidiary Guarantors in a form that is reasonably satisfactory
to Noteholders and covering such matters incident to the transactions
contemplated hereby as such Noteholder or its counsel may reasonably request
(and the Company hereby instructs its counsel to deliver such opinion to the
Noteholders).       

 

Section 4.5.          Payment of Special Counsel Fees. Without limiting
Section 15.1, the Company shall have paid on or before the Closing Date the
fees, charges and disbursements of the Noteholders’ special counsel to the
extent reflected in a statement of such counsel rendered to the Company at least
one Business Day prior to the Closing.

 

Section 4.6.          Subsidiary Guaranty. Each Subsidiary Guarantor shall have
duly authorized, executed and delivered a ratification to the Subsidiary
Guaranty attached hereto as Exhibit 4.6 and such Noteholder shall have received
a duly executed copy thereof.

 

Section 4.7.          Amendment Fee. The Company shall have paid to the
Noteholders an amendment fee in an aggregate amount equal to $50,000 paid pro
rata to each Noteholder in proportion to such Noteholder’s outstanding principal
amount of the Notes.

 

Section 4.8.          Proceedings and Documents. All corporate and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to such Noteholder and its special counsel, and such Noteholder and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Noteholder or such special
counsel may reasonably request.

 

Section 5.          Representations and Warranties of the Company.

 

The Company represents and warrants to each Noteholder that:

 

Section 5.1.          Organization; Power and Authority. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement and to perform
the provisions hereof and pursuant to the Notes previously issued hereunder.

 

 -3- 

 

 

MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

Section 5.2.          Authorization, Etc. This Agreement has been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

Section 5.3.          Disclosure. This Agreement, the financial statements
listed in Schedule 5.5 and the documents, certificates or other writings
delivered to the Purchasers by or on behalf of the Company prior to the Closing
Date in connection with the transactions contemplated hereby and identified in
Schedule 5.3 (this Agreement and such documents, certificates or other writings
and such financial statements delivered to each Purchaser being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Except as disclosed in the Disclosure
Documents, since the date of the most recent financials delivered pursuant to
Section 7.1, there has been no change in the financial condition, operations,
business, properties or prospects of the Company or any Subsidiary except
changes that could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. There is no fact known to the Company that
could reasonably be expected to have a Material Adverse Effect that has not been
set forth herein or in the Disclosure Documents.

 

Section 5.4.          Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists of (i) the Company’s Subsidiaries, showing, as to each Subsidiary,
the name thereof, the jurisdiction of its organization, the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and each other Subsidiary, whether such Subsidiary is a
Subsidiary Guarantor and whether such Subsidiary is a Restricted or Unrestricted
Subsidiary hereunder, (ii) the Company’s Affiliates, other than Subsidiaries,
and (iii) the Company’s directors and senior officers.

 

(b)          All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by the Company or another Subsidiary free and clear of any Lien
that is prohibited by this Agreement.

 

(c)          Each Subsidiary is a corporation or other legal entity duly
organized, validly existing and, where applicable, in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and, where applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each such Subsidiary has the corporate or other
power and authority to own or hold under lease the properties it purports to own
or hold under lease and to transact the business it transacts and proposes to
transact.

 

 -4- 

 

 

MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

(d)          No Subsidiary is subject to any legal, regulatory, contractual or
other restriction (other than the agreements listed on Schedule 5.4 and
customary limitations imposed by corporate law or similar statutes) restricting
the ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any of its Subsidiaries that
owns outstanding shares of capital stock or similar equity interests of such
Restricted Subsidiary.

 

Section 5.5.          Financial Statements; Material Liabilities. The Company
has delivered to each Purchaser copies of the financial statements of the
Company and its Subsidiaries listed on Schedule 5.5. All of such financial
statements (including in each case the related schedules and notes) fairly
present in all material respects the consolidated financial position of the
Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments). Other than liabilities under the Material Credit
Facility and associated documents, the Company and its Subsidiaries do not have
any Material liabilities that are not disclosed in the Disclosure Documents.

 

Section 5.6.          Compliance with Laws, Other Instruments, Etc. The
execution, delivery and performance by the Company of this Agreement will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter, regulations or by-laws, shareholders
agreement or any other agreement or instrument to which the Company or any
Subsidiary is bound or by which the Company or any Subsidiary or any of their
respective properties may be bound or affected, (ii) conflict with or result in
a breach of any of the terms, conditions or provisions of any order, judgment,
decree or ruling of any court, arbitrator or Governmental Authority applicable
to the Company or any Subsidiary or (iii) violate any provision of any statute
or other rule or regulation of any Governmental Authority applicable to the
Company or any Subsidiary.

 

Section 5.7.          Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement.

 

Section 5.8.          [Reserved].

 

Section 5.9.          [Reserved].

 

Section 5.10.        [Reserved].

 

Section 5.11.        [Reserved].

 

Section 5.12.        [Reserved].

 

 -5- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

Section 5.13.         [Reserved].

 

Section 5.14.         [Reserved].

 

Section 5.15.         [Reserved].

 

Section 5.16.         Foreign Assets Control Regulations, Etc. (a) Neither the
Company nor any Controlled Entity (i) is a Blocked Person, (ii) has been
notified that its name appears or may in the future appear on a State Sanctions
List or (iii) is a target of sanctions that have been imposed by the United
Nations or the European Union.

 

(b)          Neither the Company nor any Controlled Entity (i) has violated,
been found in violation of, or been charged or convicted under, any applicable
U.S. Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws
or (ii) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.

 

(c)          No part of the proceeds from the sale of the Notes hereunder:

 

  (i)          constitutes or will constitute funds obtained on behalf of any
Blocked Person or will otherwise be used by the Company or any Controlled
Entity, directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;

 

  (ii)         will be used, directly or indirectly, in violation of, or cause
any Purchaser to be in violation of, any applicable Anti-Money Laundering Laws;
or

 

  (iii)        will be used, directly or indirectly, for the purpose of making
any improper payments, including bribes, to any Governmental Official or
commercial counterparty in order to obtain, retain or direct business or obtain
any improper advantage, in each case which would be in violation of, or cause
any Purchaser to be in violation of, any applicable Anti-Corruption Laws.

 

(d)          The Company has established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws and Anti-Corruption Laws.

 

Section 5.17.         [Reserved].

 

Section 5.18.         Environmental Matters. (a) Neither the Company nor any
Subsidiary has knowledge of any claim or has received any notice of any claim
and no proceeding has been instituted asserting any claim against the Company or
any of its Subsidiaries or any of their respective real properties or other
assets now or formerly owned, leased or operated by any of them, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect.

 

 -6- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

(b)          Neither the Company nor any Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

 

(c)          Neither the Company nor any Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

(d)          Neither the Company nor any Subsidiary has disposed of any
Hazardous Materials in a manner which is contrary to any Environmental Law that
could, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

 

(e)          All buildings on all real properties now owned, leased or operated
by the Company or any Subsidiary are in compliance with applicable Environmental
Laws, except where failure to comply could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

Section 6.          Representations of the Purchasers.

 

All references to Section 6 in the Note Documents shall be deemed to be
references to Exhibit 6 hereto.

 

Section 6.1           All references to Section 6.1 in the Note Documents shall
be deemed to be references to Section 6.1 in Exhibit 6 hereto.

 

Section 6.2           All references to Section 6.2 in the Note Documents shall
be deemed to be references to Section 6.2 in Exhibit 6 hereto.

 

Section 7.          Information as to Company

 

Section 7.1.          Financial and Business Information. The Company shall
deliver to each holder of a Note that is an Institutional Investor:

 

(a)          Quarterly Statements — within 45 days (or such shorter period as is
the date by which such financial statements are required to be delivered under
the Material Credit Facility or the date on which such corresponding financial
statements are delivered under the Material Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of,

 

 -7- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

(i)          an unaudited consolidated balance sheet of the Company and its
Subsidiaries as at the end of such quarter, and

 

(ii)         unaudited consolidated statements of income, changes in
shareholders’ equity and cash flows of the Company and its Subsidiaries, for
such quarter and (in the case of the second and third quarters) for the portion
of the fiscal year ending with such quarter,

 

setting forth in each case in comparative form (excluding changes in
shareholders’ equity) the figures for the corresponding periods in the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP
applicable to quarterly financial statements generally, and certified by a
Senior Financial Officer as fairly presenting, in all material respects, the
financial position of the companies being reported on and their results of
operations and cash flows, subject to changes resulting from year-end
adjustments;

 

(b)          Annual Statements — within 90 days (or such shorter period as is
the date by which such financial statements are required to be delivered under
the Material Credit Facility or the date on which such corresponding financial
statements are delivered under the Material Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each fiscal
year of the Company, duplicate copies of

 

(i)          a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such year, and

 

(ii)         consolidated statements of income, changes in shareholders’ equity
and cash flows of the Company and its Subsidiaries for such year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of Ernst & Young LLP or other
independent public accountants of recognized national standing;

 

(c)          SEC and Other Reports — promptly upon their becoming available, one
copy of (i) each financial statement, report, notice, proxy statement or similar
document sent by the Company or any Subsidiary (x) to its creditors under the
Material Credit Facility (excluding information sent to such creditors in the
ordinary course of administration of a credit facility, such as information
relating to pricing and borrowing availability) or (y) to its public Securities
holders generally, and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by such holder), and
each prospectus and all amendments thereto filed by the Company or any
Subsidiary with the SEC and of all press releases and other statements made
available generally by the Company or any Subsidiary to the public concerning
developments that are Material;

 

 -8- 

 

 

MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

(d)          Notice of Default or Event of Default — promptly, and in any event
within ten (10) Business Days after a Responsible Officer becoming aware of the
existence of any Default or Event of Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default of the type referred to in Section 11(f), a written notice specifying
the nature and period of existence thereof and what action the Company is taking
or proposes to take with respect thereto;

 

(e)          Employee Benefits Matters — promptly, and in any event within 10
days (or within 5 Business Days in the case of clause (ii) or clause (iv) below)
after a Responsible Officer becoming aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:

 

(i)          with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof and which could be reasonably expected to result in the incurrence
of any Material liability by the Company or any ERISA Affiliate;

 

(ii)         the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan;

 

(iii)        any event, transaction or condition that could reasonably be
expected to result in the incurrence of any liability by the Company or any
ERISA Affiliate pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, or in the imposition
of any Lien on any of the rights, properties or assets of the Company or any
ERISA Affiliate pursuant to Title I or IV of ERISA or such penalty or excise tax
provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, could reasonably be expected to have a
Material Adverse Effect; or

 

(iv)        receipt of notice of the imposition of a Material financial penalty
(which for this purpose shall mean any tax, penalty or other liability, whether
by way of indemnity or otherwise) with respect to one or more Non-U.S. Plans;

 

(f)          Notices from Governmental Authority — promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Company or any
Restricted Subsidiary from any Governmental Authority relating to any order,
ruling, statute or other law or regulation that could reasonably be expected to
have a Material Adverse Effect; and

 

 -9- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

(g)          Requested Information — with reasonable promptness, such other data
and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any of its Subsidiaries
(including actual copies of the Company’s Form 10-Q and Form 10-K) or relating
to the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of a
Note.

 

Section 7.2.          Officer’s Certificate. Each set of financial statements
delivered to a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer:

 

(a)          Covenant Compliance — setting forth the information from such
financial statements that is required in order to establish whether the Company
was in compliance with the requirements of Section 10 during the quarterly or
annual period covered by the financial statements then being furnished
(including with respect to each such provision that involves mathematical
calculations, the information from such financial statements that is required to
perform such calculations) and detailed calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Section, and the calculation of the amount, ratio or percentage then in
existence. In the event that the Company or any Restricted Subsidiary has made
an election to measure any financial liability using fair value (which election
is being disregarded for purposes of determining compliance with this Agreement
pursuant to Section 22.2) as to the period covered by any such financial
statement, such Senior Financial Officer’s certificate as to such period shall
include a reconciliation from GAAP with respect to such election;

 

(b)          Event of Default — certifying that such Senior Financial Officer
has reviewed the relevant terms hereof and has made, or caused to be made, under
his or her supervision, a review of the transactions and conditions of the
Company and its Restricted Subsidiaries from the beginning of the quarterly or
annual period covered by the statements then being furnished to the date of the
certificate and such Senior Financial Officer has obtained no knowledge of the
existence during such period of any condition or event that constitutes a
Default or an Event of Default or, if any such condition or event existed or
exists (including any such event or condition resulting from the failure of the
Company or any Restricted Subsidiary to comply with any Environmental Law),
specifying the nature and period of existence thereof and what action the
Company shall have taken or proposes to take with respect thereto;

 

(c)          Subsidiary Guarantors – setting forth a list of all Restricted
Subsidiaries that are Subsidiary Guarantors and certifying that each Restricted
Subsidiary that is required to be a Subsidiary Guarantor pursuant to Section 9.6
is a Subsidiary Guarantor, in each case, as of the date of such certificate of
Senior Financial Officer; and

 

 -10- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

(d)          Unrestricted Subsidiaries - the related consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements.

 

Section 7.3.          Visitation. The Company shall permit the representatives
of each holder of a Note that is an Institutional Investor:

 

(a)          No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Restricted Subsidiaries with the Company’s
officers, and (with the consent of the Company, which consent will not be
unreasonably withheld) its independent public accountants, and (with the consent
of the Company, which consent will not be unreasonably withheld) to visit the
other offices and properties of the Company and each Restricted Subsidiary, all
at such reasonable times and as often as may be reasonably requested in writing;
and

 

(b)          Default — if a Default or Event of Default then exists, at the
expense of the Company to visit and inspect any of the offices or properties of
the Company or any Restricted Subsidiary, to examine all their respective books
of account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Company authorizes said accountants to discuss the affairs,
finances and accounts of the Company and its Subsidiaries), all at such times
and as often as may be requested.

 

Section 7.4.          Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Company pursuant to
Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed to have been
delivered if the Company satisfies any of the following requirements with
respect thereto:

 

(a)          such financial statements satisfying the requirements of
Section 7.1(a) or (b) and related Officer’s Certificate satisfying the
requirements of Section 7.2 and any other information required under
Section 7.1(c) are delivered to each holder of a Note by e-mail at the e-mail
address set forth in such holder’s Purchaser Schedule or as communicated from
time to time in a separate writing delivered to the Company;

 

(b)          the Company shall have timely filed such Form 10–Q or Form 10–K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC on EDGAR and shall have made such form and (unless the
Officer’s Certificate referred to in Section 7.4(a) shall have otherwise been
delivered pursuant to and in accordance with this Section 7), the related
Officer’s Certificate satisfying the requirements of Section 7.2 available on
its home page on the internet, which is located at http://www.mscdirect.com as
of the date of this Agreement;

 

 -11- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

(c)          such financial statements satisfying the requirements of
Section 7.1(a) or Section 7.1(b) and related Officer’s Certificate(s) satisfying
the requirements of Section 7.2 and any other information required under
Section 7.1(c) are timely posted by or on behalf of the Company on IntraLinks or
on any other similar website to which each holder of Notes has free access; or

 

(d)          the Company shall have timely filed any of the items referred to in
Section 7.1(c) with the SEC on EDGAR and shall have made such items available on
its home page on the internet or on IntraLinks or on any other similar website
to which each holder of Notes has free access;

 

provided however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement); provided, that upon request of any holder to
receive paper copies of such forms, financial statements, other information and
Officer’s Certificates or to receive them by e-mail, the Company will promptly
e-mail them or deliver such paper copies, as the case may be, to such holder.

 

Section 8.          Payment and Prepayment of the Notes.

 

Section 8.1.          Maturity. As provided therein, the entire unpaid principal
balance of each Note shall be due and payable on the respective Maturity Date
thereof.

 

Section 8.2.          Optional Prepayments with Make-Whole Amount. The Company
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of, the Notes, in an amount not less than 10% of the
aggregate principal amount of the Notes then outstanding in the case of a
partial prepayment, at 100% of the principal amount so prepaid, and the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than 10 days and not
more than 60 days prior to the date fixed for such prepayment unless the Company
and the Required Holders agree to another time period pursuant to Section 17.
Each such notice shall specify such date (which shall be a Business Day), the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated Make-Whole
Amount due in connection with such prepayment (calculated as if the date of such
notice were the date of the prepayment), setting forth the details of such
computation. Two Business Days prior to such prepayment, the Company shall
deliver to each holder of Notes a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.

 

Section 8.3.          Allocation of Partial Prepayments. In the case of each
partial prepayment of the Notes pursuant to Section 8.2, the principal amount of
the Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.

 

 -12- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

Section 8.4.          Maturity; Surrender, Etc. In the case of each prepayment
of Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the applicable Make-Whole Amount, if any. From and after such date, unless
the Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.

 

Section 8.5.          Purchase of Notes. The Company will not and will not
permit any Affiliate to purchase, redeem, prepay or otherwise acquire, directly
or indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with this Agreement and the Notes or
(b) pursuant to an offer to purchase made by the Company or an Affiliate pro
rata to the holders of all Notes at the time outstanding upon the same terms and
conditions. Any such offer shall provide each holder with sufficient information
to enable it to make an informed decision with respect to such offer, and shall
remain open for at least 15 Business Days. If the holders of more than 25% of
the principal amount of the Notes then outstanding accept such offer, the
Company shall promptly notify the remaining holders of such fact and the
expiration date for the acceptance by holders of Notes of such offer shall be
extended by the number of days necessary to give each such remaining holder at
least 10 Business Days from its receipt of such notice to accept such offer. The
Company will promptly cancel all Notes acquired by it or any Affiliate pursuant
to any payment, prepayment or purchase of Notes pursuant to this Agreement and
no Notes may be issued in substitution or exchange for any such Notes.

 

Section 8.6.          Make-Whole Amount.

 

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings: “Called Principal” means, with respect to any Note,
the principal of such Note that is to be prepaid pursuant to Section 8.2 or has
become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

 -13- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) .50% plus (b) the yield to maturity implied by the “Ask Yield(s)”
reported as of 10:00 a.m. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (i) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (ii) interpolating
linearly between the “Ask Yields” Reported for the applicable most recently
issued actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

 

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) .50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1.

 

 -14- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 

Section 8.7 Change of Control. (a) Notice of Change in Control. The Company
will, within ten (10) Business Days after any Responsible Officer has knowledge
of the occurrence of any Change in Control, give written notice of such Change
in Control to each holder of Notes unless notice in respect of such Change in
Control shall have been given pursuant to subparagraph (b) of this Section 8.7.
If a Change in Control has occurred, such notice shall contain and constitute an
offer to prepay Notes of each Series as described in subparagraph (b) of this
Section 8.7 and shall be accompanied by the certificate described in
subparagraph (e) of this Section 8.7.

 

(b)          Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.7 shall be an offer to prepay, in accordance
with and subject to this Section 8.7, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Proposed Prepayment
Date”). If such Proposed Prepayment Date is in connection with an offer
contemplated by subparagraph (a) of this Section 8.7, such date shall be not
less than 20 days and not more than 60 days after the date of such offer (if the
Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the 45th day after the date of such offer).

 

(c)          Acceptance; Rejection. A holder of Notes may accept or reject the
offer to prepay made pursuant to this Section 8.7 by causing a notice of such
acceptance or rejection to be delivered to the Company at least 5 Business Days
prior to the Proposed Prepayment Date. A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 8.7, or to accept an offer
as to all of the Notes held by such holder, in each case on or before the 5th
Business Day preceding the Proposed Prepayment Date, shall be deemed to
constitute a rejection of such offer by such holder.

 

(d)          Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment and without any
Make-Whole Amount. The prepayment shall be made on the Proposed Prepayment Date.

 

(e)          Officer’s Certificate. Each offer to prepay the Notes pursuant to
this Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; and (v) in reasonable detail, the nature and
date or proposed date of the Change in Control.

 

 -15- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

(f)          “Change in Control” Defined. “Change in Control” means (i) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), excluding the
Permitted Investors, shall become, or obtain rights to become, the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act),
directly or indirectly, of voting stock of the Company representing more than
35% of the combined voting power of the Company’s outstanding voting stock
ordinarily having the power to vote for the election of directors of the Company
or (ii) the board of directors of the Company shall cease to consist of a
majority of Continuing Directors.

 

Section 8.8           Payments Due on Non-Business Days. Anything in this
Agreement or the Notes to the contrary notwithstanding, (x) except as set forth
in clause (y), any payment of interest on any Note that is due on a date that is
not a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day; and (y) any payment of principal of or
Make-Whole Amount on any Note (including principal due on the Maturity Date of
such Note) that is due on a date that is not a Business Day shall be made on the
next succeeding Business Day and shall include the additional days elapsed in
the computation of interest payable on such next succeeding Business Day.

 

Section 9.          Affirmative Covenants.

 

The Company covenants that so long as any of the Notes are outstanding:

 

Section 9.1.          Compliance with Laws. Without limiting Section 10.2, the
Company will, and will cause each of its Restricted Subsidiaries to, comply with
all laws, ordinances or governmental rules or regulations to which each of them
is subject (including ERISA, Environmental Laws, the USA PATRIOT Act and the
other laws and regulations that are referred to in Section 5.16) and will obtain
and maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 9.2.          Maintenance of Properties; Insurance. The Company will,
and will cause each of its Restricted Subsidiaries to, keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted, except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect,
and (b) maintain with financially sound and reputable insurance companies
insurance on all of its property in at least such amounts and against at least
such risks (but including in any event public liability, product liability and
business interruption) as are usually insured against in the same general area
by companies engaged in the same or similar business.

 

 -16- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

Section 9.3.          Payment of Taxes and Claims. The Company will, and will
cause each of its Restricted Subsidiaries to, file all Material tax returns
required to be filed in any jurisdiction and to pay and discharge all taxes
shown to be due and payable on such returns and all other taxes, assessments,
governmental charges, or levies imposed on them or any of their properties,
assets, income or franchises, to the extent the same have become due and payable
and before they have become delinquent and all claims for which sums have become
due and payable that have or might become a Lien on properties or assets of the
Company or any Restricted Subsidiary, provided that neither the Company nor any
Restricted Subsidiary need pay any such tax, assessment, charge, levy or claim
if (i) the amount, applicability or validity thereof is contested by the Company
or such Restricted Subsidiary on a timely basis in good faith and in appropriate
proceedings, and the Company or a Restricted Subsidiary has established adequate
reserves therefor in accordance with GAAP on the books of the Company or such
Restricted Subsidiary or (ii) the nonpayment of all such taxes, assessments,
charges, levies and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

Section 9.4.          Corporate Existence, Etc. Subject to Section 10.6, the
Company will at all times preserve and keep its corporate existence in full
force and effect. Subject to Section 10.6, the Company will at all times
preserve and keep in full force and effect the corporate existence of each of
its Restricted Subsidiaries (unless merged into the Company or a wholly-owned
Restricted Subsidiary) and all rights and franchises of the Company and its
Restricted Subsidiaries unless, in the good faith judgment of the Company, the
termination of or failure to preserve and keep in full force and effect such
corporate existence, right or franchise could not, individually or in the
aggregate, have a Material Adverse Effect.

 

Section 9.5.          Books and Records. The Company will, and will cause each
of its Restricted Subsidiaries to, maintain proper books of record and account
in conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Company or such
Restricted Subsidiary, as the case may be, in each case in all material
respects. The Company will, and will cause each of its Restricted Subsidiaries
to, keep books, records and accounts which, in reasonable detail, accurately
reflect all transactions and dispositions of assets, in each case in all
material respects.

 

Section 9.6.          Subsidiary Guarantors. (a) The Company will cause each of
its Subsidiaries that guarantees or otherwise becomes liable at any time,
whether as a borrower or an additional or co-borrower or otherwise, for or in
respect of any Indebtedness under the Material Credit Facility to concurrently
therewith:

 

(i)          execute a Subsidiary Guaranty Supplement attached as Annex A to the
Subsidiary Guaranty in form and substance satisfactory to the Required Holders
providing for the guaranty by such Subsidiary, on a joint and several basis with
all other such Subsidiaries, of (x) the prompt payment in full when due of all
amounts payable by the Company pursuant to the Notes (whether for principal,
interest, Make-Whole Amount or otherwise) and this Agreement, including all
indemnities, fees and expenses payable by the Company thereunder and (y) the
prompt, full and faithful performance, observance and discharge by the Company
of each and every covenant, agreement, undertaking and provision required
pursuant to the Notes or this Agreement to be performed, observed or discharged
by it (a “Subsidiary Guaranty Supplement”); and

 

 -17- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

(ii)         deliver the following to each holder of a Note:

 

(A)         an executed counterpart of such Subsidiary Guaranty;

 

(B)         a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Sections
5.1, 5.2, 5.6, 5.7 and 5.16 of this Agreement (but with respect to such
Subsidiary and such Subsidiary Guaranty rather than the Company);

 

(C)         all documents as may be reasonably requested by the Required Holders
to evidence the due organization, continuing existence and, where applicable,
good standing of such Subsidiary and the due authorization by all requisite
action on the part of such Subsidiary of the execution and delivery of such
Subsidiary Guaranty and the performance by such Subsidiary of its obligations
thereunder; and

 

(D)         if requested, an opinion of counsel reasonably satisfactory to the
Required Holders covering such matters relating to such Subsidiary and such
Subsidiary Guaranty as the Required Holders may reasonably request.

 

(b)          At the election of the Company and by written notice to each holder
of Notes, any Subsidiary Guarantor that has provided a Subsidiary Guaranty under
subparagraph (a) of this Section 9.6 may be discharged from all of its
obligations and liabilities under its Subsidiary Guaranty and shall be
automatically released from its obligations thereunder without the need for the
execution or delivery of any other document by the holders, provided that (i) if
such Subsidiary Guarantor is a guarantor or is otherwise liable for or in
respect of the Material Credit Facility, then such Subsidiary Guarantor has been
released and discharged (or will be released and discharged concurrently with
the release of the Subsidiary Guarantor under its Subsidiary Guaranty) under the
Material Credit Facility, (ii) at the time of, and after giving effect to, such
release and discharge, no Default or Event of Default shall be existing,
(iii) no amount is then due and payable under such Subsidiary Guaranty, (iv) if
in connection with such Subsidiary Guarantor being released and discharged under
the Material Credit Facility, any fee or other form of consideration is given to
any holder of Indebtedness under the Material Credit Facility for such release,
the holders of the Notes shall receive equivalent consideration substantially
concurrently therewith and (v) each holder shall have received a certificate of
a Responsible Officer certifying as to the matters set forth in
clauses (i) through (iv). In the event of any such release, for purposes of
Section 10.6 and the definition of “Priority Debt”, all Indebtedness of such
Subsidiary shall be deemed to have been incurred concurrently with such release.

 

 -18- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

Section 9.7.          Designation of Subsidiaries. Subject at all times to the
provisions of Section 10.3(c), by action of its board of directors, the Company
may at any time designate any Restricted Subsidiary or any newly created or
acquired Subsidiary of the Company as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary (each a “Designated
Subsidiary”); provided that (i) immediately before and after such designation on
a pro forma basis, no Default or Event of Default shall have occurred and be
continuing, (ii) immediately after giving effect to such designation, the
Company shall be in compliance, on a pro forma basis, with the financial
covenants set forth in Section 10.3, (iii) in the case of any Unrestricted
Designation, immediately after giving effect to such designation, (x) the
remainder of (A) Consolidated EBITDA as of the last day of the most recently
completed fiscal quarter for the Reference Period ending on such day after
subtracting (B) the portion, if any, of such Consolidated EBITDA attributable to
such Designated Subsidiary, is not less than (y) 85% of Consolidated EBITDA,
determined as of the last day of the most recently completed fiscal quarter for
the Reference Period ending on such day (and in the case of a newly created or
acquired Subsidiary designated as an Unrestricted Subsidiary, such calculation
of Consolidated EBITDA shall include such new Subsidiary on a pro forma basis as
if such new Subsidiary were a Restricted Subsidiary for such period), (iv) the
Company shall have delivered to the holders of Notes a certificate of a
Responsible Officer certifying as to the satisfaction of the conditions in
clauses (i), (ii) and (iii) above and setting forth in reasonable detail the
calculations necessary to determine compliance with the condition in clauses
(ii) and (iii) above, (v) no Restricted Subsidiary may be designated as an
Unrestricted Subsidiary if it was previously designated as an Unrestricted
Subsidiary and (vi) no Subsidiary of an Unrestricted Subsidiary may be a
Restricted Subsidiary. The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Company therein at the date of
designation in an amount equal to the fair market value of the Company’s or its
Restricted Subsidiary’s (as applicable) Investment therein. The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (a) the
incurrence at the time of such designation of any Investment, Indebtedness or
Liens of such Subsidiary existing at such time and (b) a return on any
Investment by the Company in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the fair market value at the date of such
designation of the Company’s or its Restricted Subsidiary’s (as applicable)
Investment in such Subsidiary.

 

Section 10.         Negative Covenants.

 

The Company covenants that so long as any of the Notes are outstanding:

 

Section 10.1.          Line of Business. The Company will not and will not
permit any Restricted Subsidiary to engage in any business if, as a result, the
general nature of the business in which the Company and its Restricted
Subsidiaries, taken as a whole, would then be engaged would be substantially
changed from the general nature of the business in which the Company and its
Restricted Subsidiaries, taken as a whole, are engaged on the date of this
Agreement.

 

Section 10.2.          Economic Sanctions, Etc. The Company will not, and will
not permit any Controlled Entity to (a) become (including by virtue of being
owned or controlled by a Blocked Person), own or control a Blocked Person or
(b) directly or indirectly have any investment in or engage in any dealing or
transaction (including any investment, dealing or transaction involving the
proceeds of the Notes) with any Person if such investment, dealing or
transaction (i) would cause any holder or any affiliate of such holder to be in
violation of, or subject to sanctions under, any law or regulation applicable to
such holder, or (ii) is prohibited by or subject to sanctions under any U.S.
Economic Sanctions Laws.

 

 -19- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

Section 10.3.          Financial Covenants.

 

(a)          Consolidated Leverage Ratio. As of the last day of each fiscal
quarter, the Company will not permit the Consolidated Leverage Ratio for the
Reference Period ending on such day to exceed 3.00 to 1.00; provided that, in
the event that (i) the Company or any of its Restricted Subsidiaries completes a
Material Acquisition and (ii) on or prior to the date of the consummation of
such Material Acquisition, the Company delivers written notice to the holders of
Notes of its intention to (A) consummate such Material Acquisition and (B)
activate a Leverage Ratio Step-Up in connection therewith (any such written
notice, a “Leverage Ratio Step-Up Notice”), the Consolidated Leverage Ratio set
forth above shall be temporarily increased to 3.50 to 1.00 for four consecutive
fiscal quarters, commencing with the fiscal quarter in which such Material
Acquisition occurs (each such temporary increase, a “Leverage Ratio Step-Up
Period”); provided that (i) the Company shall not deliver more than one Leverage
Ratio Step-Up Notice during any period of eight consecutive fiscal quarters (and
any Leverage Ratio Step-Up Notice delivered in violation of this proviso shall
be deemed to be null and void), (ii) the Company shall not deliver more than
three separate Leverage Ratio Step-Up Notices during the term of this Agreement
(and any Leverage Ratio Step-Up Notice delivered in violation of this proviso
shall be deemed to be null and void) and (iii) the Company shall be obligated to
pay an additional 0.50% of interest on each Note during the Leverage Ratio
Step-Up Period (the “Step-Up Interest”). For avoidance of doubt, no Step-Up
Interest will be used in calculating any Make-Whole Amount.

 

(b)          Consolidated Interest Coverage Ratio. As of the last day of each
fiscal quarter, the Company will not permit the Consolidated Interest Coverage
Ratio for the Reference Period ending on such day to be less than 3.00 to 1.00.

 

(c)          Restricted Group EBITDA for Original Entities. As of the last day
of each fiscal quarter, the Company will not permit Consolidated EBITDA
attributable to Original Entities to be less than 85% of the sum of (i)
Consolidated EBITDA attributable to Original Entities plus (ii) all adjustments
to or exclusions from Consolidated EBITDA attributable to Unrestricted
Subsidiaries which are Original Entities.

 

Section 10.4.          Indebtedness. The Company will not and will not permit
any Restricted Subsidiary to:

 

(a)          create, issue, incur, assume, become liable in respect of or suffer
to exist any Indebtedness of the Company or any Subsidiary Guarantor if, after
giving effect thereto, on a pro forma basis, the Company would not be in
compliance with Section 10.3(a) as of the last day of the immediately preceding
fiscal quarter for which financial statements have been delivered pursuant to
Section 7.1(a) and Section 7.1(b); provided that (i) if such Indebtedness is
incurred in connection with a Material Acquisition permitted under this
Agreement, for purposes of complying with the Consolidated Leverage Ratio in
Section 10.3(a), (x) Consolidated EBITDA of the Company and its Restricted
Subsidiaries shall be calculated on a pro forma basis to give effect to such
acquisition in the manner set forth in clause (ii) of the definition of
“Consolidated EBITDA” hereunder and (y) if the Company has delivered a Leverage
Ratio Step-Up Notice in connection with such Material Acquisition in accordance
with Section 10.3(a) above, the maximum Consolidated Leverage Ratio for purposes
of such compliance shall be 3.50 to 1.00 and and (ii) subject to
Section 10.8(g), the Company and the Subsidiary Guarantors shall be permitted to
create, issue, incur, assume, become liable in respect of and suffer to exist
Indebtedness owing to the Company or any Subsidiary of the Company.

 

 -20- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

(b)          create, issue, assume, become liable in respect of or suffer to
exist any Priority Debt, except:

 

(i)          Indebtedness incurred in connection with Securitizations permitted
by Section 10.7;

 

(ii)         subject to Section 10.8(g), (A) Indebtedness of the Company or any
Subsidiary Guarantor owing to the Company or any Subsidiary of the Company, (B)
Indebtedness of any Restricted Subsidiary that is not a Guarantor owing to the
Company or any Subsidiary Guarantor and (C) Indebtedness of any Restricted
Subsidiary that is not a Subsidiary Guarantor owing to any other Restricted
Subsidiary that is not a Subsidiary Guarantor; and

 

(iii)        other Priority Debt, provided that, at the time of creation,
issuance, incurrence, assumption, becoming liable in respect thereof or
existence thereof and after giving effect thereto, the sum of (x) the aggregate
amount of Priority Debt (other than Priority Debt permitted by clauses (i) and
(ii) of this Section 10.4(b)) then outstanding plus (y) the aggregate amount of
Investments made pursuant to Section 10.8(g) by the Company and the Subsidiary
Guarantors in Restricted Subsidiaries that are not Subsidiary Guarantors plus
(z) the aggregate amount of Investments made pursuant to Section 10.8(g) by the
Company and the Restricted Subsidiaries in Unrestricted Subsidiaries does not
exceed the greater of $500,000,000 and 20% of Consolidated Tangible Assets as of
the last day of the immediately preceding fiscal quarter for which financial
statements have been delivered pursuant to Section 7.1.

 

Section 10.5.          Liens. The Company will not, and will not permit any
Restricted Subsidiary, to create, incur, assume or suffer to exist any Lien upon
any of its property, whether now owned or hereafter acquired, except:

 

(a)          Liens for taxes or other governmental charges or assessments not
yet due or that are being contested in good faith by appropriate proceedings,
provided that adequate reserves with respect thereto are maintained on the books
of the Company or its Restricted Subsidiaries, as the case may be, in conformity
with GAAP;

 

(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, landlord’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;

 

 -21- 

 

 

MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

(c)          pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

 

(d)          deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, obligations in favor of
utility companies, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

(e)          easements, rights-of-way, restrictions, defects and irregularities
in title and other similar encumbrances incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and that do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Company or
any of its Restricted Subsidiaries;

 

(f)          Liens in existence on the date hereof listed on Schedule 10.5,
provided that no such Lien is spread to cover any additional property after the
date hereof and that the amount of Indebtedness secured thereby is not increased
above the original principal amount thereof;

 

(g)          Liens securing Indebtedness of the Company or any Restricted
Subsidiary (including, without limitation, Capital Lease Obligations) permitted
under Section 10.4(a) to finance the acquisition, construction or improvement of
fixed or capital assets or to secure the purchase price of fixed or capital
assets, provided that (i) such Liens shall be created within 90 days of the
acquisition, construction or improvement of such fixed or capital assets, (ii)
such Liens do not at any time encumber any property other than such fixed or
capital assets and (iii) the amount of Indebtedness or purchase price obligation
secured thereby is not increased above the original principal amount thereof;

 

(h)          any interest or title of a lessor under any lease entered into by
the Company or any Restricted Subsidiary in the ordinary course of its business
and covering only the assets so leased, and licenses and sublicenses granted by
the Company or any Restricted Subsidiary in the ordinary course of business;

 

(i)          Liens in favor of the holders of the Notes under the Note
Documents;

 

(j)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(k)          Liens in favor of collecting banks arising by operation of law
under the Uniform Commercial Code covering only the items being collected upon
and Liens (including the right of set-off) in favor of a bank or other
depository institution arising in the ordinary course of business as a matter of
law encumbering deposits;

 

(l)          Liens arising from the filing of UCC financing statements solely as
a precautionary measure in connection with operating leases or consignments of
goods;

 

 -22- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

(m)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sales of goods (including Article 2 of the UCC), and
Liens that are contractual rights of set-off relating to purchase orders and
other similar agreements, in each case entered into in the ordinary course of
business;

 

(n)          Liens created pursuant to attachment, garnishee orders or other
process in connection with pre-judgment court proceedings, and Liens securing
judgments for the payment of money not constituting an Event of Default under
Section 11(j);

 

(o)          Liens on assets subject to, and incurred under, merger agreements,
stock or asset purchase agreements and similar purchase agreements in respect of
the Disposition of such assets by the Company or its Restricted Subsidiaries in
a Disposition permitted hereunder;

 

(p)          Liens on any asset at the time the Company or any of its Restricted
Subsidiaries acquired such asset and Liens on the assets of a Person existing at
the time such Person was acquired by the Company or any of its Restricted
Subsidiaries, including any acquisition by means of a merger, amalgamation or
consolidation with or into the Company or any of its Restricted Subsidiaries;
subject to the condition that (i) any such Lien may not extend to any other
asset of the Company or any of its Restricted Subsidiaries; and (ii) any such
Lien shall not have been created in contemplation of or in connection with the
transaction or series of transactions pursuant to which such asset or Person was
acquired by the Company or any of its Restricted Subsidiaries;

 

(q)          Liens on Securitization Assets in connection with Securitizations
permitted by Section 10.7;

 

(r)          Liens securing Priority Debt permitted to be incurred by
Section 10.4(b) provided, that such Liens incurred pursuant to this Section
10.5(r) shall not secure any Indebtedness outstanding under or pursuant to the
Material Credit Facility unless and until the Notes (and any guaranty delivered
in connection therewith) shall concurrently be secured equally and ratably with
such Indebtedness pursuant to documentation reasonably acceptable to the
Required Holders in substance and in form, including an intercreditor agreement
and opinions of counsel to the Company and/or any such Restricted Subsidiary, as
the case may be, from counsel that is reasonably acceptable to the Required
Holders;

 

(s)          Liens that secure Swap Agreements to which the Company or any
Restricted Subsidiary is a party, provided that the aggregate fair market value
of all assets subject to such Liens does not at any time exceed $30,000,000 in
the aggregate; and

 

(t)          Liens not otherwise permitted under this Section 10.5, provided
that the aggregate fair market value of all assets subject to such Liens does
not at any time exceed $30,000,000 in the aggregate, and, provided, that such
Liens incurred pursuant to this Section 10.5(t) shall not secure any
Indebtedness outstanding under or pursuant to the Material Credit Facility
unless and until the Notes (and any guaranty delivered in connection therewith)
shall concurrently be secured equally and ratably with such Indebtedness
pursuant to documentation reasonably acceptable to the Required Holders in
substance and in form, including an intercreditor agreement and opinions of
counsel to the Company and/or any such Restricted Subsidiary, as the case may
be, from counsel that is reasonably acceptable to the Required Holders.

 

 -23- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

Section 10.6.          Fundamental Changes. The Company will not, and will not
permit any Restricted Subsidiary, to enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

 

(a)          (i) any Subsidiary of the Company may be merged or consolidated
with or into the Company (provided that the Company shall be the continuing or
surviving corporation) or with or into any Subsidiary Guarantor (provided that a
Subsidiary Guarantor shall be the continuing or surviving corporation), (ii) any
Restricted Subsidiary that is not a Subsidiary Guarantor may be merged or
consolidated with or into any other Restricted Subsidiary of the Company that is
not a Subsidiary Guarantor and (iii) any Unrestricted Subsidiary may be merged
or consolidated with or into any Restricted Subsidiary that is not a Subsidiary
Guarantor (provided that the Restricted Subsidiary shall be the continuing or
surviving corporation);

 

(b)          (i) any Subsidiary of the Company may Dispose of any or all of its
assets (A) to the Company or any Subsidiary Guarantor (upon voluntary
liquidation or otherwise) or (B) pursuant to a Disposition permitted by
Section 10.7 and (ii) any Restricted Subsidiary that is not a Subsidiary
Guarantor may Dispose of any or all of its assets to any other Restricted
Subsidiary that is not a Subsidiary Guarantor;

 

(c)          any Disposition permitted by Section 10.7 may be effected through a
merger, consolidation or amalgamation;

 

(d)          any Investment expressly permitted by Section 10.8 may be effected
through a merger, consolidation or amalgamation; and

 

(e)          any Restricted Subsidiary (other than a Subsidiary Guarantor) may
liquidate, wind up or dissolve if the Company determines in good faith that such
liquidation, winding-up or dissolution is in the best interest of the Company
and is not materially disadvantageous to the holders of the Notes;

 

provided that immediately before and immediately after giving effect to any
transaction or series of transactions permitted by this Section 10.6, no Default
or Event of Default shall have occurred or be continuing

 

 -24- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

Section 10.7.          Disposition of Property. The Company will not, and will
not permit any Restricted Subsidiary, to dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Restricted Subsidiary,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:

 

(a)            the Disposition of obsolete or worn out property in the ordinary
course of business;

 

(b)            the sale of inventory in the ordinary course of business;

 

(c)            Dispositions permitted by clauses (i)(A) and (ii) of
Section 10.6(b);

 

(d)            the sale or issuance of any Restricted Subsidiary’s Capital Stock
to the Company or any Subsidiary Guarantor;

 

(e)            sales of Securitization Assets in Securitizations, provided that
(i) each such Securitization is effected on market terms as reasonably
determined by the management of the Company and (ii) the aggregate amount of
Third Party Interests in respect of all such Securitizations does not exceed
$100,000,000 at any time outstanding;

 

(f)             a sale-leaseback by the Company or its Restricted Subsidiaries
of fixed assets for fair market value in a transaction not otherwise prohibited
hereunder, provided that (x) such assets were first acquired by the Company or
its Restricted Subsidiaries no earlier than 180 days prior to the date of such
sale-leaseback and (y) the fair market value of assets Disposed of pursuant to
this paragraph (f) shall not exceed $10,000,000 in the aggregate in any fiscal
year;

 

(g)            the payment of cash dividends to the holders of the Company’s
outstanding Capital Stock and the payment of cash dividends to the holders of
any Restricted Subsidiary’s outstanding Capital Stock on a pro rata basis;

 

(h)            Dispositions of Cash Equivalents and marketable securities for a
purchase price that is not less than fair market value of the Investments being
sold in connection with the cash management operations of the Company and its
Restricted Subsidiaries in the ordinary course of business;

 

(i)             the sale or issuance of the Company’s or any Restricted
Subsidiary’s Capital Stock under compensation arrangements and employee benefits
plans approved by the board of directors of the Company or such Restricted
Subsidiary;

 

(j)             Dispositions of property by any Restricted Subsidiary that is
not a Subsidiary Guarantor to any other Restricted Subsidiary that is not a
Subsidiary Guarantor;

 

(k)            Dispositions of property by the Company or any Restricted
Subsidiary to the Company or any Subsidiary Guarantor; and

 

 -25- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

(l)          the Disposition of other property, provided that, at the time of
such Disposition, the fair market value of the property so Disposed, together
with the fair market value of all other property Disposed under this
Section 10.7(l) during such fiscal year of the Company, shall not exceed 25% of
Consolidated Tangible Assets (determined as of the last day of the immediately
preceding fiscal quarter for which financial statements have been delivered
pursuant to Section 7.1).

 

Section 10.8.          Investments. The Company will not, and will not permit
any Restricted Subsidiary, to make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting a business unit of, or make any other investment in, any
Person (all of the foregoing, “Investments”), except:

 

(a)          extensions of trade credit in the ordinary course of business;

 

(b)          Investments in Cash Equivalents;

 

(c)          Guarantee Obligations permitted by Section 10.4;

 

(d)          Investments consisting of Sellers’ Retained Interests in
Securitizations permitted by Section 10.7;

 

(e)          Investments listed in Schedule 10.8 committed on the date hereof;

 

(f)          Investments received by the Company or any of its Restricted
Subsidiaries in connection with the bankruptcy or reorganization of customers
and suppliers and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business;

 

(g)          Investments by the Company or its Restricted Subsidiaries in the
Company or any of its Subsidiaries; provided that, (i) the sum of (x) the
aggregate amount of Investments made pursuant to this clause (g) by the Company
and the Subsidiary Guarantors in Restricted Subsidiaries that are not Subsidiary
Guarantors plus (y) the aggregate amount of Investments made pursuant to this
clause (g) by the Company and its Restricted Subsidiaries in Unrestricted
Subsidiaries plus (z) the aggregate amount of Priority Debt created, issued
assumed or incurred by the Company or its Restricted Subsidiaries pursuant to
Section 10.4(b)(iii) does not exceed the greater of $500,000,000 and 20% of
Consolidated Tangible Assets as of the last day of the immediately preceding
fiscal quarter for which financial statements have been delivered pursuant to
Section 7.1 and (ii) such Investments pursuant to this clause (g) by the Company
and the Subsidiary Guarantors in Restricted Subsidiaries that are not Subsidiary
Guarantors and such Investments pursuant to this clause (g) by the Company and
its Restricted Subsidiaries in Unrestricted Subsidiaries may only be made so
long as no Default or Event of Default shall then exist or would exist after
giving effect thereto; provided, further, that sum of (i) the aggregate
principal amount of Indebtedness of the Unrestricted Subsidiaries outstanding at
any time with respect to which the Company and its Restricted Subsidiaries have
Guarantee Obligations that were incurred pursuant to this clause (g) plus (ii)
the aggregate principal amount of Indebtedness of the Unrestricted Subsidiaries
outstanding at such time with respect to which Company and its Restricted
Subsidiaries have Guarantee Obligations that were incurred pursuant to Section
10.8(i) does not exceed $300,000,000;

 

 -26- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

(h)          Investments consisting of loans to employees and officers for
travel, housing, relocation and other similar expenses incurred in the ordinary
course of business not to exceed $5,000,000 at any time outstanding (so long as
such loans do not violate the Sarbanes-Oxley Act of 2002 or any other
Requirement of Law); and

 

(i)          other Investments, provided that (i) no Default or Event of Default
shall have occurred and be continuing or would result therefrom, (ii) the
Company shall be in compliance with the covenants set forth in Section 10.3 as
of the last day of the immediately preceding fiscal quarter for which financial
statements have been delivered pursuant to Section 7.1 after giving effect, on a
pro forma basis, to such Investment as if it had occurred on the first day of
the relevant period and (iii) in the case of Investments in excess of
$100,000,000, the Company shall have delivered to the holders of the Notes a
certificate of a Responsible Officer certifying the satisfaction of the
foregoing conditions and setting forth in reasonable detail the calculations
necessary to determine compliance with clause (ii) above and (iv) the sum of (A)
the aggregate principal amount of Indebtedness of the Unrestricted Subsidiaries
outstanding at such time with respect to which the Company and its Restricted
Subsidiaries have Guarantee Obligations that were incurred pursuant to this
clause (i) plus (B) the aggregate principal amount of Indebtedness of the
Unrestricted Subsidiaries outstanding at such time with respect to which the
Company and its Restricted Subsidiaries have Guarantee Obligations that were
incurred pursuant to Section 10.8(g) does not exceed $300,000,000.

 

Section 10.9.          Transactions with Affiliates. The Company will not, and
will not permit any Restricted Subsidiary, to enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Company or any Subsidiary Guarantor) unless such
transaction is (a)(i) not otherwise prohibited hereunder and (ii) upon fair and
reasonable terms no less favorable to the relevant Group Member than it could
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate; (b) disclosed or reflected on Schedule 10.9, (c) compensation
arrangements, indemnification agreements and employee benefits plans for
officers and directors duly approved by the board of directors of the Company or
such Restricted Subsidiary, or (d) in connection with transactions made in
accordance with Section 10.6 or  10.8, provided that this Section 10.9 shall not
prohibit any sale of Securitization Assets and other transactions effected as
part of Securitizations permitted by Section 10.7.

 

Section 10.10.         Changes in Fiscal Periods. The Company will not, and will
not permit any Restricted Subsidiary to, except as may be required by GAAP,
permit the fiscal year of the Company to end on a day other than the Saturday
closest to August 31 or change the Company’s method of determining fiscal
quarters except, in each case, where (i) the Company has given not less than
six (6) months prior written notice to each holder of Notes of any change of the
foregoing, and (ii) at the time of any such change and immediately after giving
effect thereto, no Default or Event of Default has occurred and is continuing
(it being understood that, if any such change shall cause any fiscal year to be
shorter or longer than 12 months or any fiscal quarter to be shorter or longer
than three months, any monetary limitations per fiscal year or per fiscal
quarter, as applicable, set forth in this Agreement shall be adjusted ratably
for such shorter or longer period).

 

 -27- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

Section 10.11.         Clauses Restricting Subsidiary Distributions. The Company
will not, and will not permit any Restricted Subsidiary, to enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary of the Company to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by,
or pay any Indebtedness owed to, the Company or any other Restricted Subsidiary
of the Company, (b) make loans or advances to, or other Investments in, the
Company or any other Restricted Subsidiary of the Company or (c) transfer any of
its assets to the Company or any other Restricted Subsidiary of the Company,
except for such encumbrances or restrictions existing under or by reason of (i)
any restrictions existing under the Note Documents, (ii) any restrictions or
conditions imposed by any law, rule, regulation, ordinance, order, code,
interpretation, judgment, decree, directive, guidelines, policy or similar form
of decision of any Governmental Authority, (iii) customary restrictions and
conditions contained in licenses, leases and franchise agreements, (iv)
restrictions or conditions in respect of transfers or distributions affecting
property or assets subject to a Lien permitted under Section 10.5, (v)
restrictions or conditions contained in instruments and agreements evidencing
Indebtedness for borrowed money permitted to be incurred under Section 10.4,
that are taken as a whole no more restrictive than such restrictions and
conditions contained in this Agreement, (vi) restrictions or conditions
contained in (A) any joint venture agreements, partnership agreements and other
agreements relating to any Joint Venture, provided such restrictions or
conditions apply only to the assets or property owned by such Joint Venture or
(B) any instruments or agreements evidencing third party Indebtedness for
borrowed money incurred by any Joint Venture, provided that such restrictions
apply only to the assets or property owned by such Joint Venture and such
Indebtedness is not otherwise prohibited by this Agreement, (vii) any
restrictions with respect to a Restricted Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Restricted
Subsidiary and (viii) customary restrictions contained in any documents relating
to any Securitizations, provided such restrictions only apply to the applicable
Securitization Vehicle and its assets or the Securitization Assets.

 

Section 11.         Events of Default.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)          the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

 

 -28- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

(b)          the Company defaults in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or

 

(c)          the Company defaults in the performance of or compliance with any
term contained in Section 7.1(d), Section 9.5 (with respect to the Company only)
or Section 10; or

 

(d)          the Company or any Subsidiary Guarantor defaults in the performance
of or compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any Subsidiary Guaranty and such default is
not remedied within 30 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Company receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this Section 11(d)); or

 

(e)          (i) any representation or warranty made in writing by or on behalf
of the Company or by any officer of the Company in this Agreement or any
certificate, document or financial statement or writing furnished under or in
connection with this Agreement proves to have been false or incorrect in any
material respect on the date as of which made, or (ii) any representation or
warranty made in writing by or on behalf of any Subsidiary Guarantor or by any
officer of such Subsidiary Guarantor in any Subsidiary Guaranty or any writing
furnished in connection with such Subsidiary Guaranty proves to have been false
or incorrect in any material respect on the date as of which made; or

 

(f)          (i) the Company or any Restricted Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Indebtedness that is outstanding
in an aggregate principal amount of at least $50,000,000 (or its equivalent in
the relevant currency of payment) beyond any period of grace provided with
respect thereto, or (ii) the Company or any Restricted Subsidiary is in default
in the performance of or compliance with any agreement or instrument evidencing
Indebtedness in an aggregate outstanding principal amount of at least
$50,000,000 (or its equivalent in the relevant currency of payment) or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Indebtedness has
become, or has been declared (or one or more Persons are entitled to declare
such Indebtedness to be), due and payable before its stated maturity or before
its regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than (1) the passage
of time or the right of the holder of Indebtedness to convert such Indebtedness
into equity interests or (2) any payment or prepayment of Indebtedness of a
Person required as a result of (A) the acquisition of such Person (or of all or
substantially all of the property of such Person) by the Company or any
Restricted Subsidiary or (B) a due on sale provision becoming applicable in
connection with a disposition by the Company or a Restricted Subsidiary,
provided, that, in each case, (i) such payment or prepayment is consummated
within 30 days after such acquisition or disposition and (ii) at the time of
such payment or prepayment and immediately after giving effect thereto, no
Default or Event of Default otherwise exists hereunder), (x) the Company or any
Restricted Subsidiary has become obligated to purchase or repay Indebtedness
before its regular maturity or before its regularly scheduled dates of payment
in an aggregate outstanding principal amount of at least $50,000,000 (or its
equivalent in the relevant currency of payment), or (y) one or more Persons have
the right to require the Company or any Restricted Subsidiary so to purchase or
repay such Indebtedness; or

 

 -29- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

(g)          the Company or any Restricted Subsidiary (excluding any Immaterial
Restricted Subsidiary that is not a Subsidiary Guarantor) (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

 

(h)          a court or other Governmental Authority of competent jurisdiction
enters an order appointing, without consent by the Company or any of its
Restricted Subsidiaries (excluding any Immaterial Restricted Subsidiary that is
not a Subsidiary Guarantor), a custodian, receiver, trustee or other officer
with similar powers with respect to it or with respect to any substantial part
of its property and such order shall not be dismissed within 60 days, or an
order constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of the Company or any of its
Restricted Subsidiaries (excluding any Immaterial Restricted Subsidiary that is
not a Subsidiary Guarantor), or any such petition shall be filed against the
Company or any of its Restricted Subsidiaries (excluding any Immaterial
Restricted Subsidiary that is not a Subsidiary Guarantor) and such petition
shall not be dismissed within 60 days; or

 

(i)          any event occurs with respect to the Company or any Restricted
Subsidiary (excluding any Immaterial Restricted that is not a Subsidiary
Guarantor) which under the laws of any jurisdiction is analogous to any of the
events described in Section 11(g) or Section 11(h), provided that the applicable
grace period, if any, which shall apply shall be the one applicable to the
relevant proceeding which most closely corresponds to the proceeding described
in Section 11(g) or Section 11(h); or

 

(j)          one or more final judgments or orders for the payment of money
aggregating in excess of $50,000,000 (or its equivalent in the relevant currency
of payment), including any such final order enforcing a binding arbitration
decision, are rendered against one or more of the Company and its Restricted
Subsidiaries and which judgments are not, within 60 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within 60
days after the expiration of such stay; or

 

 -30- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

(k)          if (i) any Plan shall fail to satisfy the minimum funding standards
of ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) there is any “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under one or more Plans, determined in
accordance with Title IV of ERISA, (iv) the aggregate present value of accrued
benefit liabilities under all funded Non-U.S. Plans exceeds the aggregate
current value of the assets of such Non-U.S. Plans allocable to such
liabilities, (v) the Company or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans, (vi) the Company or any ERISA Affiliate withdraws from any Multiemployer
Plan, (vii) the Company or any Restricted Subsidiary establishes or amends any
employee welfare benefit plan that provides post-employment welfare benefits in
a manner that would increase the liability of the Company or any Restricted
Subsidiary thereunder, (viii) the Company or any Restricted Subsidiary fails to
administer or maintain a Non-U.S. Plan in compliance with the requirements of
any and all applicable laws, statutes, rules, regulations or court orders or any
Non-U.S. Plan is involuntarily terminated or wound up, or (ix) the Company or
any Restricted Subsidiary becomes subject to the imposition of a financial
penalty (which for this purpose shall mean any tax, penalty or other liability,
whether by way of indemnity or otherwise) with respect to one or more Non-U.S.
Plans; and any such event or events described in clauses (i) through (ix) above,
either individually or together with any other such event or events, could
reasonably be expected to have a Material Adverse Effect. As used in this
Section 11(k), the terms “employee benefit plan” and “employee welfare benefit
plan” shall have the respective meanings assigned to such terms in section 3 of
ERISA; or

 

(l)          except as a result of a transaction expressly permitted by this
Agreement, any Subsidiary Guaranty shall cease to be in full force and effect,
any Subsidiary Guarantor or any Person acting on behalf of any Subsidiary
Guarantor shall contest in any manner the validity, binding nature or
enforceability of any Subsidiary Guaranty, or the obligations of any Subsidiary
Guarantor under any Subsidiary Guaranty are not or cease to be legal, valid,
binding and enforceable in accordance with the terms of such Subsidiary
Guaranty.         

 

Section 12.         Remedies on Default, Etc.

 

Section 12.1.          Acceleration. (a) If an Event of Default with respect to
the Company described in Section 11(g), (h) or (i) (other than an Event of
Default described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

 

 -31- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

(b)          If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.

 

(c)          If any Event of Default described in Section 11(a) or (b) has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon at the Default Rate) and (y) the
Make-Whole Amount determined in respect of such principal amount, shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

 

Section 12.2.          Other Remedies. If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note or Subsidiary Guaranty, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.

 

Section 12.3.          Rescission. At any time after any Notes have been
declared due and payable pursuant to Section 12.1(b) or (c), the Required
Holders, by written notice to the Company, may rescind and annul any such
declaration and its consequences if (a) the Company has paid all overdue
interest on the Notes, all principal of and Make-Whole Amount, if any, on any
Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes, at the Default Rate, (b) neither the Company nor any other
Person shall have paid any amounts which have become due solely by reason of
such declaration, (c) all Events of Default and Defaults, other than non-payment
of amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

 

 -32- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

Section 12.4.          No Waivers or Election of Remedies, Expenses, Etc. No
course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement, any Subsidiary Guaranty or any Note upon any
holder thereof shall be exclusive of any other right, power or remedy referred
to herein or therein or now or hereafter available at law, in equity, by statute
or otherwise. Without limiting the obligations of the Company under Section 15,
the Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including reasonable
attorneys’ fees, expenses and disbursements.

 

Section 13.         Registration; Exchange; Substitution of Notes.

 

Section 13.1.          Registration of Notes. The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement, except as otherwise provided in Section 14.3. Prior to due
presentment for registration of transfer, the Person in whose name any Note
shall be registered shall be deemed and treated as the owner and holder thereof
for all purposes hereof, and the Company shall not be affected by any notice or
knowledge to the contrary. The Company shall give to any holder of a Note that
is an Institutional Investor promptly upon request therefor, a complete and
correct copy of the names and addresses of all registered holders of Notes.

 

Section 13.2.          Transfer and Exchange of Notes. Upon surrender of any
Note to the Company at the address and to the attention of the designated
officer (all as specified in Section 18(iii)), for registration of transfer or
exchange (and in the case of a surrender for registration of transfer
accompanied by a written instrument of transfer duly executed by the registered
holder of such Note or such holder’s attorney duly authorized in writing and
accompanied by the relevant name, address and other information for notices of
each transferee of such Note or part thereof), within 10 Business Days
thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes of the same Series (as
requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Each such
new Note shall be payable to such Person as such holder may request and shall be
substantially in the form of Schedule 1-A, Schedule 1-B or Schedule 1-C, as
appropriate. Each such new Note shall be dated and bear interest from the date
to which interest shall have been paid on the surrendered Note or dated the date
of the surrendered Note if no interest shall have been paid thereon. The Company
may require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes of a Series, one Note of such Series may be in a denomination of less than
$100,000. Any transferee, by its acceptance of a Note registered in its name (or
the name of its nominee), shall be deemed to have made the representation set
forth in Section 6.2.

 

 -33- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

Section 13.3.          Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

 

(a)          in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

 

(b)          in the case of mutilation, upon surrender and cancellation thereof,

 

within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same Series, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.

 

Section 14.         Payments on Notes.

 

Section 14.1.          Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of Chase
Bank NA in such jurisdiction. The Company may at any time, by notice to each
holder of a Note, change the place of payment of the Notes so long as such place
of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

 

Section 14.2.          Payment by Wire Transfer. So long as any Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, but subject to Section 14.3,
the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, interest and all other amounts becoming due hereunder
by the method and at the address specified for such purpose below such
Purchaser’s name in the Purchaser Schedule, or by such other method or at such
other address as such Purchaser shall have from time to time specified to the
Company in writing for such purpose, without the presentation or surrender of
such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, such Purchaser shall surrender such
Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Section 14.1. Prior to any sale
or other disposition of any Note held by a Purchaser or its nominee, such
Purchaser will, at its election, either endorse thereon the amount of principal
paid thereon and the last date to which interest has been paid thereon or
surrender such Note to the Company in exchange for a new Note or Notes pursuant
to Section 13.2. Subject to Section 14.3, the Company will afford the benefits
of this Section 14.2 to any Institutional Investor that is the direct or
indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.

 

 -34- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

Section 14.3.          Withholding Tax. By acceptance of any Note, the holder of
such Note (including any Substitute Purchaser, successor or assignee), agrees
that such holder (including any Substitute Purchaser, successor or assignee) is
the beneficial owner or a nominee of the beneficial owner (each such beneficial
owner, a “Beneficial Owner”) of all payments under such Note and will prior to
the Closing (or prior to becoming a Substitute Purchaser, successor or assignee)
duly complete and deliver (or, in the case of a nominee, cause the Beneficial
Owner to duly complete and deliver) to the Company, or to such other Person as
may be reasonably requested by the Company from time to time, such Beneficial
Owner’s United States tax identification number on Internal Revenue Service
Form W-9 or other Forms reasonably requested by the Company necessary to
establish such Beneficial Owner’s status as a United States Person under the
Code and the Treasury regulations thereunder and as may otherwise be necessary
for the Company to comply with its obligations under the Code and the Treasury
regulations thereunder. If the Beneficial Owner (or its nominee) is unable or
fails to provide the documents described in the preceding sentence, the Company
shall have the right to deduct any withholding tax required by law from any
payment made under such Note, provided that, if the Beneficial Owner (or its
nominee) provides additional documentation satisfactory to the Company that such
payment is entitled to a reduced or zero withholding tax rate the Company may
deduct at such reduced or zero rate. Any withholding tax deducted by the Company
pursuant to this Section 14.3 shall be deemed to have been paid to the holder in
full satisfaction of the Company’s payment obligations under such Note and
Section 14.2.

 

Section 15.         Expenses, Etc.

 

Section 15.1.          Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement, any Subsidiary Guaranty or the Notes (whether or not such
amendment, waiver or consent becomes effective), including: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this Agreement, any Subsidiary Guaranty or
the Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, any Subsidiary
Guaranty or the Notes, or by reason of being a holder of any Note, (b) the costs
and expenses, including financial advisors’ fees, incurred in connection with
the insolvency or bankruptcy of the Company or any Restricted Subsidiary or in
connection with any work-out or restructuring of the transactions contemplated
hereby and by the Notes and any Subsidiary Guaranty and (c) the costs and
expenses incurred in connection with the initial filing of this Agreement and
all related documents and financial information with the SVO provided, that such
costs and expenses under this clause (c) shall not exceed $3,500 per Series of
Note. If required by the NAIC, the Company shall obtain and maintain at its own
cost and expense a Legal Entity Identifier (LEI).

 

 -35- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

The Company will pay, and will save each Purchaser and each other holder of a
Note harmless from, (i) all claims in respect of any fees, costs or expenses, if
any, of brokers and finders (other than those, if any, retained by a Purchaser
or other holder in connection with its purchase of the Notes), (ii) any and all
wire transfer fees that any bank or other financial institution deducts from any
payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note and (iii) any judgment,
liability, claim, order, decree, fine, penalty, cost, fee, expense (including
reasonable attorneys’ fees and expenses) or obligation resulting from the
consummation of the transactions contemplated hereby, including the use of the
proceeds of the Notes by the Company.

 

Section 15.2.          Certain Taxes. The Company agrees to pay all stamp,
documentary or similar taxes or fees which may be payable in respect of the
execution and delivery or the enforcement of this Agreement or any Subsidiary
Guaranty or the execution and delivery (but not the transfer) or the enforcement
of any of the Notes in the United States or any other jurisdiction where the
Company or any Subsidiary Guarantor has assets or of any amendment of, or waiver
or consent under or with respect to, this Agreement or any Subsidiary Guaranty
or of any of the Notes, and to pay any value added tax due and payable in
respect of reimbursement of costs and expenses by the Company pursuant to this
Section 15, and will save each holder of a Note to the extent permitted by
applicable law harmless against any loss or liability resulting from nonpayment
or delay in payment of any such tax or fee required to be paid by the Company
hereunder.

 

Section 15.3.          Survival. The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement, any Subsidiary Guaranty
or the Notes, and the termination of this Agreement.

 

Section 16.         Survival of Representations and Warranties; Entire
Agreement.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guaranties embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.

 

 -36- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

Section 17.         Amendment and Waiver.

 

Section 17.1.          Requirements. This Agreement and the Notes may be
amended, and the observance of any term hereof or of the Notes may be waived
(either retroactively or prospectively), only with the written consent of the
Company and the Required Holders, except that:

 

(a)          no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21
hereof, or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing;

 

(b)           no amendment or waiver may, without the written consent of each
Purchaser and the holder of each Note at the time outstanding, (i) subject to
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver,
or (iii) amend any of Sections 8 (except as set forth in the second sentence of
Section 8.2 and Section 17.1(c)), 11(a), 11(b), 12, 17 or 20; and

 

(c)          Section 8.5 may be amended or waived to permit offers to purchase
made by the Company or an Affiliate pro rata to the holders of all Notes at the
time outstanding upon the same terms and conditions only with the written
consent of the Company and the Super-Majority Holders.

 

Section 17.2.          Solicitation of Holders of Notes.

 

(a)          Solicitation. The Company will provide each holder of a Note with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes or any Subsidiary Guaranty. The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to this Section 17 or any Subsidiary Guaranty to each holder
of a Note promptly following the date on which it is executed and delivered by,
or receives the consent or approval of, the requisite holders of Notes.

 

(b)          Payment. The Company will not directly or indirectly pay or cause
to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any holder of a Note as consideration for or as an inducement to the
entering into by such holder of any waiver or amendment of any of the terms and
provisions hereof or of any Subsidiary Guaranty or any Note unless such
remuneration is concurrently paid, or security is concurrently granted or other
credit support concurrently provided, on the same terms, ratably to each holder
of a Note even if such holder did not consent to such waiver or amendment.

 

 -37- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

(c)          Consent in Contemplation of Transfer. Any consent given pursuant to
this Section 17 or any Subsidiary Guaranty by a holder of a Note that has
transferred or has agreed to transfer its Note to (i) the Company, (ii) any
Restricted Subsidiary or any other Affiliate or (iii) any other Person in
connection with, or in anticipation of, such other Person acquiring, making a
tender offer for or merging with the Company and/or any of its Affiliates
(either pursuant to a waiver under Section 17.1(c) or subsequent to Section 8.5
having been amended pursuant to Section 17.1(c)), in each case in connection
with such consent, shall be void and of no force or effect except solely as to
such holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of all other holders of Notes that were acquired
under the same or similar conditions) shall be void and of no force or effect
except solely as to such holder.

 

Section 17.3.          Binding Effect, Etc. Any amendment or waiver consented to
as provided in this Section 17 or any Subsidiary Guaranty applies equally to all
holders of Notes and is binding upon them and upon each future holder of any
Note and upon the Company without regard to whether such Note has been marked to
indicate such amendment or waiver. No such amendment or waiver will extend to or
affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Company and any holder of a Note and no delay in exercising
any rights hereunder or under any Note or Subsidiary Guaranty shall operate as a
waiver of any rights of any holder of such Note.

 

Section 17.4.          Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any Subsidiary
Guaranty or the Notes, or have directed the taking of any action provided herein
or in any Subsidiary Guaranty or the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.

 

Section 18.         Notices.

 

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by fax if
the sender on the same day sends a confirming copy of such notice by an
internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(charges prepaid). Any such notice must be sent:

 

(i)          if to any Purchaser or its nominee, to such Purchaser or nominee at
the address specified for such communications in the Purchaser Schedule, or at
such other address as such Purchaser or nominee shall have specified to the
Company in writing,

 

 -38- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

(ii)         if to any other holder of any Note, to such holder at such address
as such other holder shall have specified to the Company in writing, or

 

(iii)        if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of General Counsel, Fax: (516) 812-1175, or at
such other address as the Company shall have specified to the holder of each
Note in writing.

 

Notices under this Section 18 will be deemed given only when actually received.

 

Section 19.         Reproduction of Documents.

 

This Agreement and all documents relating thereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital, or other similar process and such Purchaser
may destroy any original document so reproduced. The Company agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

 

 -39- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

Section 20.         Confidential Information.

 

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified as being confidential
information of the Company or such Subsidiary when received by such Purchaser
(or is readily apparent as being confidential information of the Company or such
Subsidiary) provided that such term does not include information that (a) was
publicly known or otherwise known to such Purchaser prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by such Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise
becomes known to such Purchaser other than through disclosure by the Company or
any Subsidiary or any third party which is bound by a confidentiality agreement
in respect of such information and such Purchaser knows such disclosure is a
breach of such confidentiality agreement of such third party or (d) constitutes
financial statements delivered to such Purchaser under Section 7.1 that are
otherwise publicly available. Each Purchaser will maintain the confidentiality
of such Confidential Information in accordance with procedures adopted by such
Purchaser in good faith to protect confidential information of third parties
delivered to such Purchaser, provided that such Purchaser may deliver or
disclose Confidential Information to (i) its directors, officers, employees,
agents, attorneys, trustees and affiliates (to the extent such disclosure
reasonably relates to the administration of the investment represented by its
Notes), (ii) its auditors, financial advisors and other professional advisors
who agree to hold confidential the Confidential Information substantially in
accordance with this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by this Section 20),
(v) any Person from which it offers to purchase any Security of the Company (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which such Purchaser is a party or (z) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes, this
Agreement or any Subsidiary Guaranty. Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying this Section 20.

 

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.

 

Section 21.         Substitution of Purchaser.

 

Subject to Section 14.3, each Purchaser shall have the right to substitute any
one of its Affiliates or another Purchaser or any one of such other Purchaser’s
Affiliates (a “Substitute Purchaser”) as the purchaser of the Notes that it has
agreed to purchase hereunder, by written notice to the Company, which notice
shall be signed by both such Purchaser and such Substitute Purchaser, shall
contain such Substitute Purchaser’s agreement to be bound by this Agreement and
shall contain a confirmation by such Substitute Purchaser of the accuracy with
respect to it of the representations set forth in Section 6. Upon receipt of
such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Substitute Purchaser in lieu
of such original Purchaser. In the event that such Substitute Purchaser is so
substituted as a Purchaser hereunder and such Substitute Purchaser thereafter
transfers to such original Purchaser all of the Notes then held by such
Substitute Purchaser, upon receipt by the Company of notice of such transfer,
any reference to such Substitute Purchaser as a “Purchaser” in this Agreement
(other than in this Section 21), shall no longer be deemed to refer to such
Substitute Purchaser, but shall refer to such original Purchaser, and such
original Purchaser shall again have all the rights of an original holder of the
Notes under this Agreement.

 

 -40- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

Section 22.         Miscellaneous.

 

Section 22.1.          Successors and Assigns. All covenants and other
agreements contained in this Agreement by or on behalf of any of the parties
hereto bind and inure to the benefit of their respective successors and assigns
(including any subsequent holder of a Note) whether so expressed or not, except
that, subject to Section 10.6, the Company may not assign or otherwise transfer
any of its rights or obligations hereunder or under the Notes without the prior
written consent of each holder. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto and
their respective successors and assigns permitted hereby) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

Section 22.2.          Accounting Terms. Except as otherwise expressly provided
herein, all accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, (i) all computations made
pursuant to this Agreement shall be made in accordance with GAAP, and (ii) all
financial statements shall be prepared in accordance with GAAP. For purposes of
determining compliance with this Agreement (including Section 9, Section 10 and
the definition of “Indebtedness”), any election by the Company to measure any
financial liability using fair value (as permitted by Financial Accounting
Standards Board (“FASB”) Accounting Standards Codification Topic No. 825-10-25 –
Fair Value Option, International Accounting Standard 39 – Financial Instruments:
Recognition and Measurement or any similar accounting standard) shall be
disregarded and such determination shall be made as if such election had not
been made.

 

If the Company notifies the holders of the Notes that the Company requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Required Holders notify the Company that
the Required Holders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith; provided, further
that for purposes of calculating the ratios, requirements or covenants under
this Agreement, any obligations of a Person under a lease (whether existing on
the date of Closing or entered into thereafter) that is not (or would not be)
required to be classified and accounted for as a Capital Lease Obligation on a
balance sheet of such Person prepared in accordance with GAAP as in effect on
the date of Closing shall not be treated as a Capital Lease Obligation or
Indebtedness pursuant to this Agreement solely as a result of (x) the adoption
of changes in GAAP after the date of Closing (including, for the avoidance of
doubt, any changes in GAAP as set forth in the FASB Accounting Standards Update
2016-2 Leases (Topic 842) issued in February 2016), or (y) changes in the
application of GAAP after the date of Closing (including, for the avoidance of
doubt, any changes in GAAP as set forth in the FASB Accounting Standards Update
2016-2 Leases (Topic 842) issued in February 2016).

 

 -41- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

Section 22.3.          Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

 

Section 22.4.          Construction, Etc. Each covenant contained herein shall
be construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

 

Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement, and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.

 

Section 22.5.          Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be an original but all of which
together shall constitute one instrument. Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto.

 

Section 22.6.          Governing Law. This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.

 

 -42- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

Section 22.7.          Jurisdiction and Process; Waiver of Jury Trial. (a) The
Company irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

(b)          The Company agrees, to the fullest extent permitted by applicable
law, that a final judgment in any suit, action or proceeding of the nature
referred to in Section 22.7(a) brought in any such court shall be conclusive and
binding upon it subject to rights of appeal, as the case may be, and may be
enforced in the courts of the United States of America or the State of New York
(or any other courts to the jurisdiction of which it or any of its assets is or
may be subject) by a suit upon such judgment.

 

(c)          The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered, certified, priority or
express mail (or any substantially similar form of mail), postage prepaid,
return receipt or delivery confirmation requested, to it at its address
specified in Section 18 or at such other address of which such holder shall then
have been notified pursuant to said Section. The Company agrees that such
service upon receipt (i) shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.

 

(d)          Nothing in this Section 22.7 shall affect the right of any holder
of a Note to serve process in any manner permitted by law, or limit any right
that the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

 

(e)          The parties hereto hereby waive trial by jury in any action brought
on or with respect to this Agreement, the Notes or any other document executed
in connection herewith or therewith.

 

Section 22.8.          Transaction References. The Company agrees that each of
NYL Investors LLC, the Purchasers and their respective Affiliates may (a) refer
to the identity of the Company and the aggregate principal amount of the Notes
on its internet site or in marketing materials, press releases, published
“tombstone” announcements or any other print or electronic medium and (b)
display the Company’s corporate logo in conjunction with any such reference.

 

*    *    *    *    *

 



 -43- 

 

 



MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

  Very truly yours,         MSC Industrial Direct Co., Inc.           By /s/
Rustom Jilla     Name: Rustom Jilla     Title: Executive Vice President and
Chief Financial Officer

 

 

 

 

MSC Industrial Direct Co., Inc. Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

  New York Life Insurance Company           By    /s/ Jessica Maizel     Name:
Jessica Maizel     Title: Corporate Vice President           New York Life
Insurance And Annuity Corporation           By: NYL Investors LLC, its
Investment
Manager         By: /s/ Jessica Maizel     Name: Jessica Maizel     Title:
Senior Director           The Bank of New York Mellon, a banking corporation
organized under the laws of New York, not in its individual capacity but solely
as Trustee under that certain Trust Agreement dated as of July 1st, 2015 between
New York Life Insurance Company, as Grantor, John Hancock Life Insurance Company
(U.S.A.), as Beneficiary, John Hancock Life Insurance Company of New York, as
Beneficiary, and The Bank of New York Mellon, as Trustee       By: New York Life
Insurance Company, its attorney-in-fact         By: /s/ Jessica Maizel     Name:
Jessica Maizel     Title: Corporate Vice President

   

 

 

 

Defined Terms

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Company.

 

“Agreement” means this Note Purchase Agreement, including all Schedules attached
to this Agreement.

 

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

 

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

 

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.

 

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock” means, any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

SCHEDULE A

(to Note Purchase Agreement)

 

 

 

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of twelve months or less from the date of
acquisition issued by any Lender (as defined in the Material Credit Facility) or
by any commercial bank organized under the laws of the United States or any
state thereof having combined capital and surplus of not less than $500,000,000;
(c) commercial paper of an issuer rated at least A-1 by Standard & Poor’s
Financial Services LLC (“S&P”) or P-1 by Moody’s Investors Service, Inc.
(“Moody’s”), or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within six months from the date
of acquisition; (d) repurchase obligations of any Lender or of any commercial
bank satisfying the requirements of clause (b) of this definition, having a term
of not more than 30 days, with respect to securities issued or fully guaranteed
or insured by the United States government; (e) securities with maturities of
one year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; (g) money market mutual or
similar funds that invest exclusively in assets satisfying the requirements of
clauses (a) through (f) of this definition; or (h) money market funds that (i)
comply with the criteria set forth in SEC Rule 2a-7 under the Investment Company
Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii)
have portfolio assets of at least $5,000,000,000.

 

“Closing Date” is defined in Section 4.

 

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder from time to time.

 

“Company” is defined in the first paragraph of this Agreement.

 

“Confidential Information” is defined in Section 20.

 



 A-2 

 

 

“Consolidated EBITDA” means for any period:

 

(1)         Consolidated Net Income for such period;

 

plus,

 

(2)         without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness, (c) depreciation and amortization expense,
(d) amortization of intangibles (including, but not limited to, goodwill) and
organization costs, (e) any non-cash charges or expenses (including for employee
stock compensation) (excluding any non-cash charges or expenses representing
accruals or reserves in the ordinary course of business for cash charges in a
future period) and (f) any extraordinary, unusual or non-recurring expenses or
losses;

 

minus,

 

(3)         to the extent included in the statement of such Consolidated Net
Income for such period, the sum of (i) interest income, (ii) any extraordinary,
unusual or non-recurring income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business), (iii) income tax credits (to the extent not netted from income tax
expense) and (iv) any other non-cash income (including the reversal of any
reserve in respect of items described in clause (e) above subsequent to the
fiscal quarter in which the relevant non-cash expenses or losses were reflected
as a charge in the statement of Consolidated Net Income),

 

minus,

 

(4)         any cash payments made during such period in respect of items
described in clause (2)(e) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were reflected as a charge in the statement
of Consolidated Net Income (but only to the extent the relevant non-cash
expenses or losses were added back to Consolidated Net Income in accordance with
clause (2)(e) above).

 

For the purposes of calculating Consolidated EBITDA for any Reference Period,
(i) if at any time during such Reference Period the Company or any Restricted
Subsidiary shall have made any Material Disposition, the Consolidated EBITDA for
such Reference Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the Consolidated EBITDA (if negative) attributable thereto for such Reference
Period and (ii) if during such Reference Period the Company or any Restricted
Subsidiary shall have made a Material Acquisition (as defined below),
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period and after giving pro forma effect to any
adjustments (including, without limitation, operating and expense reductions) as
would be permitted to be reflected in pro forma financial information complying
with the requirements of Article 11 of Regulation S-X under the Securities Act
of 1933, as amended (and the interpretations of the SEC thereunder).

 

“Consolidated Interest Coverage Ratio” means, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 



 A-3 

 

 

“Consolidated Interest Expense” means, for any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of the
Company and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP (including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and Securitizations and net costs under Swap Agreements in
respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP). For purposes of the foregoing, gross interest
expense shall be determined after giving effect to any net payments received or
paid by the Company or its Restricted Subsidiaries under interest rate
protection agreements, the effect of which is required to be reflected in the
Company’s income statement under “Interest Expense”.

 

“Consolidated Leverage Ratio” means, as at the last day of any period, the ratio
of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

 

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that (i) there shall be
excluded (a) except as provided in the definition of Consolidated EBITDA, the
income (or deficit) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of the Company or is merged into or consolidated with the
Company or any of its Restricted Subsidiaries, (b) the income (or deficit) of
any Person (other than a Restricted Subsidiary of the Company) in which the
Company or any of its Restricted Subsidiaries has an ownership interest, except
to the extent that any such income is actually received by the Company or such
Restricted Subsidiary in the form of dividends or similar distributions and (c)
the undistributed earnings of any Restricted Subsidiary of the Company to the
extent that the declaration or payment of dividends or similar distributions by
such Restricted Subsidiary is not at the time permitted by the terms of any
Contractual Obligation (other than any restrictions permitted pursuant to clause
(vi) of Section 10.11 or arising under any Note Document) or Requirement of Law
applicable to such Restricted Subsidiary and (ii) there shall be no exclusion
for the consolidated net income attributable to the non-controlling interest
(minority interest) in any Joint Venture which is a Restricted Subsidiary.

 

“Consolidated Tangible Assets” means, at any date, the total assets of the
Company and its Restricted Subsidiaries at such date, as determined on a
consolidated basis in accordance with GAAP, less the Intangible Assets of the
Company and its Restricted Subsidiaries. For purposes of this definition,
“Intangible Assets” means the amount of (i) all write-ups in the book value of
any asset owned by the Company or a Restricted Subsidiary and (ii) all
unamortized debt discount and expense, unamortized deferred charges, goodwill,
patents, trademarks, service marks, trade names, copyrights and other intangible
assets of the Company and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP. For clarity, Consolidated Tangible
Assets shall not include assets of Unrestricted Subsidiaries except to the
extent of the value of the equity investment of the Company therein.

 

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Company and its Restricted Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP and set forth on the
consolidated balance sheet of the Company and its Restricted Subsidiaries
(excluding any items that appear solely in the footnotes thereto in accordance
with GAAP).

 



 A-4 

 

 

“Continuing Directors” means the directors of the Company on the date hereof and
each other director, if, in each case, either (x) such other director’s
nomination for election to the board of directors of the Company is recommended
by a majority of the then Continuing Directors or (y) such other director’s
appointment to the board of directors of the Company was approved by at least a
majority of the then Continuing Directors.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

 

“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Default Rate,” for any Series of Note, means that rate of interest per annum
that is the greater of (a) 2% above the rate of interest stated in clause (a) of
the first paragraph of the Notes of such Series or (b) 2% over the rate of
interest publicly announced by Chase Bank N.A. in New York, New York as its
“base” or “prime” rate.

 

“Disclosure Documents” is defined in Section 5.3.

 

“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.

 



 A-5 

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder from time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

 

“Event of Default” is defined in Section 11.

 

“Original Entities” means those the Company and the Subsidiaries listed on
Schedule 10.3 hereto.

 

“Form 10-K” is defined in Section 7.1(b).

 

“Form 10-Q” is defined in Section 7.1(a).

 

“GAAP” means (a) generally accepted accounting principles as in effect from time
to time in the United States of America and (b) for purposes of Section 9.6,
with respect to any Subsidiary, generally accepted accounting principles
(including International Financial Reporting Standards, as applicable) as in
effect from time to time in the jurisdiction of organization of such Subsidiary.

 

“Governmental Authority” means

 

(a)          the government of

 

(i)          the United States of America or any state or other political
subdivision thereof, or

 

(ii)         any other jurisdiction in which the Company or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or

 

(b)          any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.

 

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

 

“Group Members” means the Company and its Restricted Subsidiaries.

 



 A-6 

 

 

“Guarantee Obligation” means, as to any Person (the “guaranteeing Person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing Person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing Person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing Person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing Person’s maximum reasonably anticipated liability in
respect thereof as determined by the Company in good faith.

 

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including obligations incurred through an
agreement, contingent or otherwise, by such Person:

 

(a)          to purchase such indebtedness or obligation or any property
constituting security therefor;

 

(b)          to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

 

(c)          to lease properties or to purchase properties or services primarily
for the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or

 

(d)          otherwise to assure the owner of such indebtedness or obligation
against loss in respect thereof.

 

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

 



 A-7 

 

 

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law, including
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

 

“Immaterial Restricted Subsidiary”: any Restricted Subsidiary of the Company the
revenues (excluding intercompany revenues) of which for the Reference Period
ended as of the end of the most recently completed fiscal quarter for which
financial statements have been delivered pursuant to Section 7.1 do not exceed
$50,000,000.

 

“INHAM Exemption” is defined in Section 6.2(e).

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) all Guarantee Obligations of
such Person in respect of obligations of the kind referred to in clauses (a)
through (f), (h) all obligations of the kind referred to in clauses (a) through
(g) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, (i)
all Securitization Attributable Indebtedness incurred in by such Person
connection with any Securitization in which such Person participates, and (j)
for the purposes of Section 11(f) only, the Swap Termination Value (but in no
event to be an amount less than zero) in respect of Swap Agreements to which
such Person is a party; provided, however, that “Indebtedness” of the Company
and its Restricted Subsidiaries shall not include any amounts owed or other
obligations of the Company or any Restricted Subsidiary related to the Taxable
Special Obligation Development Lease Revenue Bonds (Sid Tool Co., Inc. Project)
dated December 4, 2012 in the aggregate principal amount of up to $35,000,000
pursuant to that certain Bond Advance Agreement and Assignment of Lease and
Rental Payments, dated as of December 4, 2012. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.

 



 A-8 

 

 

“Initial Subsidiary Guarantors” means Enco Manufacturing Company, Inc., Sid Tool
Co., Inc., J&L America, Inc. and MSC Contract Management, Inc.

 

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

 

“Investments” is defined in Section 10.8.

 

“Joint Venture” means (a) a Subsidiary a portion of the Capital Stock of which
is owned by a Person or Persons other than (x) the Group Members and (y) Persons
holding directors’ qualifying shares or other similar interests and (b) any
Person owned directly or indirectly, in whole or in part, by any Subsidiary
described in the foregoing clause (a).

 

“Joint Venture Partner” means, with respect to any Joint Venture at any time,
any Person (other than a Group Member or a Person holding directors’ qualifying
shares or other similar interests) that owns a portion of the Capital Stock of
such Joint Venture at such time.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale or other title retention agreement
and any capital lease having substantially the same economic effect as any of
the foregoing).

 

“Make-Whole Amount” is defined in Section 8.6.

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties, of the Company and its Subsidiaries
taken as a whole.

 

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by the Company and its Restricted Subsidiaries in excess of
$100,000,000.

 



 A-9 

 

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Restricted Subsidiaries taken as a whole, (b) the ability of the Company
to perform its obligations under this Agreement and the Notes, (c) the ability
of any Subsidiary Guarantor to perform its obligations under its Subsidiary
Guaranty, or (d) the validity or enforceability of this Agreement, the Notes or
any Subsidiary Guaranty.

 

“Material Credit Facility” means, as to the Company and its Subsidiaries, the
Credit Agreement dated as of April 14, 2017 among the Company, JPMorgan Chase
Bank, N.A., as administrative agent and, the other Lenders (as defined therein)
which are party thereto, including any renewals, extensions, amendments,
supplements, restatements, replacements or refinancing thereof.

 

“Maturity Date” is defined in the first paragraph of each Note.

 

“Material Disposition” means any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Company or any of its
Restricted Subsidiaries in excess of $100,000,000.

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

“NAIC” means the National Association of Insurance Commissioners.

 

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Restricted Subsidiary primarily for the benefit of employees of the Company
or one or more Restricted Subsidiaries residing outside the United States of
America, which plan, fund or other similar program provides, or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and (b) is not subject to
ERISA or the Code.

 

“Note Documents” means this Agreement, the Subsidiary Guaranty, the Notes and
any amendment, supplement or other modification to any of the foregoing.

 

“Notes” is defined in Section 1.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

 



 A-10 

 

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

 

“Permitted Investors” means the collective reference to (a) Mitchell Jacobson,
(b) Marjorie Gershwind Fiverson, (c) Erik Gershwind, (d) Stacey Bennett, (e) the
heirs, executors, administrators, testamentary trustees, legatees or
beneficiaries of Mitchell Jacobson, Marjorie Gershwind Fiverson, Erik Gershwind
or Stacey Bennett including, but not limited to, such one or more organizations
to which transfers are deductible for Federal, estate, gift or income tax
purposes and (f) any trust, business trust, limited liability company or other
entity, the beneficiaries, beneficial owners or equity holders of which include
only Mitchell Jacobson, Marjorie Gershwind Fiverson, Erik Gershwind, Stacey
Bennett, their spouses, their lineal descendants and any other members of their
families, and such one or more organizations to which transfers are deductible
for Federal, estate, gift, or income tax purposes.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

 

“Priority Debt” without duplication, means (a) all Indebtedness of Restricted
Subsidiaries which are not Subsidiary Guarantors, (b) all Indebtedness of the
Company or any of its Restricted Subsidiaries secured by a Lien other than Liens
permitted by Section 10.5(d) through Section 10.5(o) and (c) all Indebtedness of
the Company or any of its Restricted Subsidiaries incurred in connection with
any Securitization.

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

“PTE” is defined in Section 6.2(a).

 

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

 

“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Notes and including their notice and payment information.

 

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

 



 A-11 

 

 

“QPAM Exemption” is defined in Section 6.2(d).

 

“Reference Period” means any period of four consecutive fiscal quarters.

 

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

 

“Required Holders” means at any time on or after the Closing, the holders of at
least 51% in principal amount of the Notes at the time outstanding (exclusive of
Notes then owned by the Company or any of its Affiliates).

 

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

 

“Restricted Payment” means any payment of dividends, any payment on account of
the purchase, redemption, defeasance, retirement or other acquisition of any
Capital Stock and any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member.

 

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.

 

“SEC” means the Securities and Exchange Commission of the United States of
America.

 

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder from time to time in effect.

 

“Securitization” means any transaction or series of transactions entered into by
the Company or any Restricted Subsidiary pursuant to which the Company or such
Restricted Subsidiary, as the case may be, sells, conveys or otherwise transfers
to a Securitization Vehicle Securitization Assets of the Company or such
Restricted Subsidiary (or grants a security interest in such Securitization
Assets transferred or purported to be transferred to such Securitization
Vehicle), and which Securitization Vehicle finances the acquisition of such
Securitization Assets (i) with proceeds from the issuance or sale of Third Party
Interests, (ii) with Sellers’ Retained Interests and/or (iii) with proceeds from
the sale or collection of Securitization Assets previously purchased by such
Securitization Vehicle.

 



 A-12 

 

 

“Securitization Assets” means any accounts receivable owed to or owned by the
Company or any Restricted Subsidiary (whether now existing or arising or
acquired in the future) arising in the ordinary course of business from the sale
of goods or services, all collateral securing such accounts receivable, all
contracts and contract rights and all guarantees or other obligations in respect
of such accounts receivable, all proceeds of such accounts receivable and other
assets (including contract rights) which are of the type customarily transferred
in connection with securitizations of accounts receivable and which are sold,
transferred or otherwise conveyed by the Company or a Restricted Subsidiary to a
Securitization Vehicle in connection with a Securitization permitted by
Section 10.7.

 

“Securitization Attributable Indebtedness” means the amount of obligations
outstanding under the legal documents entered into as part of any accounts
receivable securitization or similar transaction relating to accounts receivable
originated by the Company or any Restricted Subsidiary on any date of
determination that corresponds to the outstanding net investment (including
loans) of, or cash purchase price paid by, the unaffiliated third party
purchasers or financial institutions participating in such transaction and, as
such, would be characterized as principal if such securitization were structured
as a secured lending transaction rather than as a purchase (or, to the extent
structured as a secured lending transaction, is principal). For the avoidance of
doubt, “Securitization Attributable Indebtedness” shall not include (a)
obligations that correspond to a deferred purchase price or other consideration
owing to the Company or any Restricted Subsidiary funded on a deferred basis
from the proceeds of the collections on such receivables, a subordinated
interest held by the Company or any Restricted Subsidiary or the reserve or
over-collateralization established or maintained for the benefit of the
unaffiliated third party purchasers or financial institutions participating in
such transaction, and (b) obligations arising under uncommitted factoring
arrangements and similar uncommitted sale transactions.

 

“Securitization Vehicle” means a Person that is a direct wholly owned Subsidiary
of the Company or a Restricted Subsidiary formed for the purpose of effecting
one or more Securitizations to which the Company or its Restricted Subsidiaries
transfer Securitization Assets and which, in connection therewith, issues or
sells Third Party Interests or Sellers’ Retained Interests; provided that such
Securitization Vehicle shall engage in no business other than the purchase of
Securitization Assets pursuant to Securitizations permitted by Section 10.7, the
issuance or sale of Third Party Interests or other funding of such
Securitizations and any activities reasonably related thereto, and provided
further that:

 

(x)          no portion of the Indebtedness or any other obligations (contingent
or otherwise) of such Securitization Vehicle (i) is guaranteed by the Company or
any Restricted Subsidiary (excluding guarantees of obligations (other than the
principal of and interest on Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is with recourse to or obligates the Company or any
Restricted Subsidiary (other than such Securitization Vehicle) of the Company in
any way other than pursuant to Standard Securitization Undertakings, or (iii)
subjects any property or asset of the Company or any Restricted Subsidiary
(other than such Securitization Vehicle)of the Company, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings;

 



 A-13 

 

 

(y)          neither the Company nor any Restricted Subsidiary has any material
contract, agreement, arrangement or understanding with such Securitization
Vehicle other than on terms which the Company reasonably believes to be no less
favorable to the Company or such Restricted Subsidiary than those that might be
obtained at the time from Persons that are not Affiliates of the Company and
other than Standard Securitization Undertakings; and

 

(z)          neither the Company nor any Restricted Subsidiary has any
obligation to maintain or preserve such Securitization Vehicle’s financial
condition or cause such Securitization Vehicle to achieve certain levels of
operating results.

 

“Sellers’ Retained Interests” means the debt or equity interests held by or
deferred purchase price payable to the Company or any Restricted Subsidiary in a
Securitization Vehicle to which Securitization Assets have been transferred in a
Securitization permitted by Section 10.7, including any such debt, equity or
deferred purchase price received in consideration for the Securitization Assets
transferred.

 

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

 

“Series” is defined in Section 1.

 

“Series A Notes” is defined in Section 1.

 

“Series B Notes” is defined in Section 1.

 

“Source” is defined in Section 6.2.

 

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

 

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

 



 A-14 

 

 

“Subsidiary Guarantor” means each Restricted Subsidiary that has executed and
delivered the Subsidiary Guaranty or joined such Subsidiary Guaranty by
executing a joinder thereto.

 

“Subsidiary Guaranty” means that certain guaranty dated as of the date hereof by
the Subsidiary Guarantors party thereto for the benefit of the holders of the
Notes substantially in the form of Exhibit 2.2, as amended, restated or
otherwise modified from time to time.

 

“Substitute Purchaser” is defined in Section 21.

 

“Super-Majority Holders” means at any time on or after the Closing, the holders
of at least 66-2/3% in principal amount of the Notes at the time outstanding
(exclusive of Notes then owned by the Company or any of its Affiliates).

 

“SVO” means the Securities Valuation Office of the NAIC.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or any of
its Subsidiaries shall be a “Swap Agreement”.

 

“Swap Termination Value” means, in respect of any Swap Agreement, after taking
into account the effect of any legally enforceable netting agreement relating
thereto, (a) for any date on or after the date such Swap Agreement has been
closed out and the termination value has been determined in accordance
therewith, such termination value and (b) for any date prior to the date
referenced in clause (a), the amount determined as the mark-to-market value for
such Swap Agreement, as determined based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in such Swap
Agreement.

 

“Third Party Interests” means, with respect to any Securitization, notes, bonds
or other debt instruments, beneficial interests in a trust, undivided ownership
interests in receivables or other securities issued or sold for cash
consideration by the relevant Securitization Vehicle to banks, financing
conduits, investors or other financing sources (other than the Company and its
Restricted Subsidiaries) the proceeds of which are used to finance, in whole or
in part, the purchase by such Securitization Vehicle of Securitization Assets in
a Securitization. The amount of any Third Party Interests shall be deemed to
equal the aggregate principal, stated or invested amount of such Third Party
Interests which are outstanding at such time.

 

“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.

 

“Unrestricted Subsidiary” means any Subsidiary of the Company designated by the
board of directors of the Company as an Unrestricted Subsidiary pursuant to
Section 9.7.

 



 A-15 

 

 

“Unrestricted Designation” means the designation in accordance with Section 9.7
of (i) any Restricted Subsidiary as an Unrestricted Subsidiary and (ii) any
designation of a newly created or acquired Subsidiary as an Unrestricted
Subsidiary.

 

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.

 

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

 

 A-16 

 

 

[Form of Series A Note]

 

MSC Industrial Direct Co., Inc.

 

2.65% Senior Note, Series A, Due July 28, 2023

 

No. RA-[_____] [Date] $[_______] PPN[______________]

 

For Value Received, the undersigned, MSC Industrial Direct Co., Inc. (herein
called the “Company”), a corporation organized and existing under the laws of
the State of New York, hereby promises to pay to [____________], or registered
assigns, the principal sum of [_____________________] Dollars (or so much
thereof as shall not have been prepaid) on July 28, 2023 (the “Maturity Date”),
with interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of 2.65% per annum from the date
hereof, payable semiannually, on the 28th day of January and July in each year,
commencing with the January 28 or July 28 next succeeding the date hereof, and
on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, (x) on any overdue payment of
interest and (y) during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 4.65% or (ii) 2% over the rate of
interest publicly announced by Chase Bank N.A. from time to time in New York,
New York as its “base” or “prime” rate, payable semiannually as aforesaid (or,
at the option of the registered holder hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Chase Bank N.A. or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated July 28, 2016 (as from time to
time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

SCHEDULE 1-A

(to Note Purchase Agreement)

 

 

 

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

  MSC Industrial Direct Co., Inc.         By       [Title]

 

 1-A-2 

 

 

[Form of Series B Note]

 

MSC Industrial Direct Co., Inc.

 

2.90% Senior Note, Series B, Due July 28, 2026

 

No. RB-[_____] [Date] $[_______] PPN[______________]

 

For Value Received, the undersigned, MSC Industrial Direct Co., Inc. (herein
called the “Company”), a corporation organized and existing under the laws of
the State of New York, hereby promises to pay to [____________], or registered
assigns, the principal sum of [_____________________] Dollars (or so much
thereof as shall not have been prepaid) on July 28, 2026 (the “Maturity Date”),
with interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of 2.90% per annum from the date
hereof, payable semiannually, on the 28th day of January and July in each year,
commencing with the January 28 or July 28 next succeeding the date hereof, and
on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, (x) on any overdue payment of
interest and (y) during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 4.90% or (ii) 2% over the rate of
interest publicly announced by Chase Bank N.A. from time to time in New York,
New York as its “base” or “prime” rate, payable semiannually as aforesaid (or,
at the option of the registered holder hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Chase Bank N.A. or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated July 28, 2016 (as from time to
time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 



 

 

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

  MSC Industrial Direct Co., Inc.         By       [Title]

 

 -2- 

 

 

Form of Opinion of Special Counsel
For The Purchasers

 

[To Be Provided on a Case by Case Basis]

 

SCHEDULE 4.4(b)

(to Note Purchase Agreement)

 

 

 

 

Disclosure Materials

 

None.

 

SCHEDULE 5.3

(to Note Purchase Agreement)

 

 

 

 

Subsidiaries of the Company and
Ownership of Subsidiary Stock

 

(i)          Subsidiaries

 

Name of Subsidiary   Jurisdiction   Percentage of
each class of
Capital Stock
owned by the
Company or any
Subsidiary   Subsidiary
Guarantor
(Yes/No)  

Restricted

Subsidiary

(Yes/No)

MSC Acquisition Corp III   New York   100% owned by the Company   No   Yes MSC
Acquisition Corp VI   New York   100% owned by the Company   No   Yes MSC
Acquisition Corp VII   New York   100% owned by the Company   No   Yes MSC
Foreign Properties Corporation   Delaware   100% owned by the Company   No   Yes
MSC Services Corp.   New York   100% owned by the Company   No   Yes Primeline
International, Inc.   New York   100% owned by the Company   No   Yes Sid Tool
Co., Inc.   New York   100% owned by the Company   Yes   Yes Mission Real Estate
Acquisition Company   Delaware   100% owned by Sid Tool Co., Inc.   No   Yes
Swiss Precision Instruments Inc.   California   100% owned by the Company   No  
Yes J&L America, Inc.   Michigan   100% owned by MSC Acquisition Corp VI   Yes  
Yes American Specialty Grinding Co., Inc.   Massachusetts   100% owned by Sid
Tool Co., Inc.   No   Yes MSC Contract Management, Inc.   New York   100% owned
by Sid Tool Co., Inc.   Yes   Yes MSC Industrial Supply ULC   British Columbia,
Canada   100% owned by Sid Tool Co., Inc.   No   Yes MSC Industrial Supply Co.  
UK   100% owned by J & L America, Inc.   No   Yes Deco Tool, an MSC Company, LLC
  Delaware   100% owned by Sid Tool Co., Inc.   No   Yes

 

SCHEDULE 5.4

(to Note Purchase Agreement)

 

 

 

 

(ii)         Affiliates:

 

1.          Mitchell Jacobson, Marjorie Gershwind Fiverson, and the Mitchell L.
Jacobson 2005 GRAT No. 2 Trust each owns more than 10% of MSC’s outstanding
Class B common stock.

 

2.          Mr. Jacobson’s Class A common stock ownership includes (a) 123,057
shares of Class A common stock held by a family charitable foundation, of which
Mr. Jacobson is a director, as to which shares Mr. Jacobson has shared voting
and dispositive power (and which shares are also reported as beneficially owned
by Mr. Gershwind); (b) 107,829 shares of Class A common stock held by a trust,
of which Mr. Jacobson is the settlor and Mr. Jacobson’s spouse is a co-trustee
(and which shares are also reported as beneficially owned by the Mitchell L.
Jacobson 2005 GRAT #2 Trust); and (c) 7,124,613 shares of Class B common stock,
which are convertible into shares of our Class A common stock on a
share-for-share basis at any time, and which are discussed in more detail in
Item 3 below. Mr. Jacobson disclaims beneficial ownership of 107,829 shares of
Class A common stock, which are held by the trust, except to the extent of his
pecuniary interest.

 

3.          Mr. Jacobson’s Class B common stock ownership includes (a) 4,662,637
shares of Class B common stock owned directly by Mr. Jacobson; (b) 48,700 shares
of Class B common stock held by a trust, of which Mr. Jacobson is the settlor
and Mr. Jacobson’s spouse is a co-trustee; (c) 246,283 shares of Class B common
stock held by grantor retained annuity trusts, of which Mr. Jacobson is the
settlor, sole annuitant and trustee; and (d) 2,166,993 shares of Class B common
stock held by a trust of which Mr. Jacobson is the settlor and his spouse is a
co-trustee (and which shares are also reported as beneficially owned by the
Mitchell L. Jacobson 2005 GRAT #2 Trust). Mr. Jacobson disclaims beneficial
ownership of 2,461,976 shares of Class B common stock, which are held by various
trusts, except to the extent of his pecuniary interest.

 

4.          Marjorie Gershwind Fiverson’s Class A common stock ownership
includes (a) 1,127 shares of Class A common stock held by a family charitable
foundation, of which Ms. Gershwind Fiverson is a director, as to which shares
Ms. Gershwind Fiverson has shared voting and dispositive power (and which shares
are also reported as beneficially owned by Mr. Gershwind); and (b) 2,153,775
shares of Class B common stock, which are convertible into shares of our Class A
common stock on a share-for-share basis at any time, and which are discussed in
more detail in Item 5 below. Her ownership excludes 650,000 shares held by
limited liability companies of which Ms. Gershwind Fiverson, together with Mr.
Gershwind and Ms. Stacey Bennett, are members, and as to which shares Ms.
Gershwind Fiverson disclaims beneficial ownership.

 

 5.4-2 

 

 

5.          Ms. Gershwind Fiverson’s Class B common stock ownership includes (a)
1,469,528 shares of Class B common stock owned directly by Ms. Gershwind
Fiverson; and (b) 684,247 shares of Class B common stock held by grantor
retained annuity trusts of which Ms. Gershwind Fiverson is the settlor, sole
annuitant and trustee. Ms. Gershwind Fiverson disclaims beneficial ownership of
684,247 of the shares of Class B common stock, which are held by various trusts,
except to the extent of her pecuniary interest.

 

6.          Mr. Gershwind’s Class A common stock ownership includes (a) 136,140
shares of Class A common stock issuable upon the exercise by Mr. Gershwind of
stock options that are exercisable as of October 31, 2016 or exercisable within
60 days of October 31, 2016; (b) 9,750 shares unvested restricted shares of
Class A common stock over which Mr. Gershwind has voting rights but which are
subject to restrictions on transfer; (c) 1,127 shares of Class A common stock
held by a family charitable foundation, of which Mr. Gershwind is a director, as
to which shares Mr. Gershwind has shared voting and dispositive power (and which
shares are also reported as beneficially owned by Ms. Gershwind Fiverson); and
(d) 1,203,335 shares of Class B common stock, which are convertible into shares
of our Class A common stock on a share-for-share basis at any time, and which
are discussed in more detail in Item 7 below. His ownership excludes 650,000
shares held by limited liability companies of which Mr. Gershwind, together with
Ms. Gershwind Fiverson and Ms. Stacey Bennett, are members, and as to which
shares Mr. Gershwind disclaims beneficial ownership. 

 

7.          Mr. Gershwind’s Class B common stock ownership includes 704,708
shares of Class B common stock owned directly by Mr. Gershwind; (b) 309,569
shares of Class B common stock held by grantor retained annuity trusts of which
Mr. Gershwind is the settlor, sole annuitant and trustee; (c) 170,778 shares of
Class B common stock, which are held by a trust of which Mr. Gershwind is
co-trustee and beneficiary, as to which shares Mr. Gershwind has shared voting
and dispositive power; and (d) 18,280 shares of Class B common stock, which are
held by a trust of which Mr. Gershwind is a trustee. Mr. Gershwind disclaims
beneficial ownership of 498,627 shares of Class B common stock, which are held
by various trusts, except to the extent of his pecuniary interest.

 

8.          The Directors and Senior Officers of the Company.

 



 5.4-3 

 

 

(iii)        Company’s Directors and Senior Officers:

 

Directors

 

Jonathan Byrnes

Roger Fradin

Erik Gershwind

Louise Goeser

Mitchell Jacobson

Michael Kaufmann

Denis Kelly

Steven Paladino

Philip Peller

 

Senior Officers

 

Erik Gershwind President and Chief Executive Officer Rustom Jilla Executive Vice
President and Chief Financial Officer Douglas Jones Executive Vice President and
Chief Supply Chain Officer Steve Armstrong Senior Vice President, General
Counsel and Corporate Secretary Steven Baruch Senior Vice President, Strategy
and Marketing Charles Bonomo Senior Vice President and Chief Information Officer
Christopher Davanzo Senior Vice President, Finance and Corporate Controller Kari
Heerdt Senior Vice President and Chief People Officer Gregory Polli Senior Vice
President, Product Management David Wright Senior Vice President, Sales

 

 5.4-4 

 

 

Schedule 5.5

 

1.          Audited consolidated financial statements of the Company for the
fiscal years ending September 1, 2012, August 31, 2013, August 30, 2014,
August 29, 2015 and September 3, 2016.

 

2.          Unaudited consolidated interim financial statements of the Company
for the fiscal period ending March 4, 2017.

 

SCHEDULE 5.5

(to Note Purchase Agreement)

 

 

 

 

Original Entities

 

Name of Entity   Jurisdiction MSC Industrial Direct Co., Inc.   New York MSC
Acquisition Corp III   New York MSC Acquisition Corp VI   New York MSC
Acquisition Corp VII   New York MSC Foreign Properties Corporation   Delaware
MSC Services Corp.   New York Primeline International, Inc.   New York Sid Tool
Co., Inc.   New York Mission Real Estate Acquisition Company   Delaware Swiss
Precision Instruments Inc.   California J&L America, Inc.   Michigan American
Specialty Grinding Co., Inc.   Massachusetts MSC Contract Management, Inc.   New
York MSC Industrial Supply ULC   British Columbia, Canada MSC Industrial Supply
Co.   UK Deco Tool, an MSC Company, LLC   Delaware

 

SCHEDULE 10.3

(to Note Purchase Agreement)

 

 

 

 

Existing Liens

 

Those Liens described in UCC financing statements filed against Sid Tool Co.,
Inc., MSC Industrial Direct Co., Inc. and MSC Contract Management, Inc., in each
case, as debtor, securing leased equipment, hardware and software from various
companies including IBM Credit LLC, North American Communications Resources,
Inc., SG Equipment Finance USA Corp., NMHG Financial Services, Inc., First
American Equipment Finance and TCF Equipment Finance. The aggregate amount of
the obligations secured by such Liens as of the date hereof does not exceed
$20,000,000.

 

SCHEDULE 10.5

(to Note Purchase Agreement)

 

 

 

 

Existing Investments

 

1.          Taxable Special Obligation Development Lease Revenue Bonds (Sid Tool
Co., Inc. Project) dated December 4, 2012 in the aggregate principal amount of
up to $35,000,000 pursuant to that certain Bond Advance Agreement and Assignment
of Lease and Rental Payments, dated as of December 4, 2012.

 

2.          Guarantee by Sid Tool Co., Inc., MSC Contract Management, Inc. and J
& L America of the Note Purchase Agreement dated July 28, 2016, between MSC
Industrial Direct Co., Inc. and New York Life Insurance Company, for 2.65%
Senior Notes, Series A, due July 28, 2023, in the aggregate principal amount of
$75,000,000 and 2.90% Senior Notes, Series B, due July 28, 2026, in the
aggregate principal amount of $100,000,000.

 

SCHEDULE 10.8

(to Note Purchase Agreement)

 

 

 

 

Existing Transactions with Affiliates

 

None.

 

SCHEDULE 10.9

(to Note Purchase Agreement)

 

 

 

 

Form of Subsidiary Guaranty

 

Exhibit 2.2

(to Note Purchase Agreement)

 

 

 

 

Subsidiary Guaranty

 

Subsidiary Guaranty, dated as of July 28, 2016, made by each of the corporations
that are signatories hereto (the “Subsidiary Guarantors”), in favor of the
holders (the “Noteholders”) of Notes (as defined below) issued pursuant to the
Note Purchase Agreement dated as of July 28, 2016 (as amended, supplemented or
otherwise modified, from time to time, the “Note Purchase Agreement”), among MSC
Industrial Direct Co., Inc. (the “Company”) and the Noteholders.

 

Witnesseth:

 

Whereas, pursuant to the Note Purchase Agreement, the Noteholders have purchased
(i) $75,000,000 aggregate principal amount of the Company’s Senior Notes, Series
A, due July 28, 2023 (the “Series A Notes”) and (ii) $100,000,000 aggregate
principal amount of the Company’s Senior Notes, Series B, due July 28, 2026 (the
“Series B Notes”, together with the Series A Notes, the “Notes”) upon the terms
and subject to the conditions set forth therein;

 

Whereas, the Company is a member of an affiliated group of companies that
includes each Subsidiary Guarantor;

 

Whereas, the proceeds of the Notes purchased under the Note Purchase Agreement
will be used in part to enable the Company to make valuable transfers to each
Subsidiary Guarantor in connection with the operation of its business;

 

Whereas, the Company and the Subsidiary Guarantors are engaged in related
businesses, and each Subsidiary Guarantor will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Note
Purchase Agreement; and

 

Whereas, it is a condition precedent to the obligation of the Noteholders to
purchase the Notes from the Company under the Note Purchase Agreement that the
Subsidiary Guarantors shall have executed and delivered this Subsidiary Guaranty
to the Noteholders.

 

Now, Therefore, in consideration of the premises and to induce the Noteholders
to enter into the Note Purchase Agreement and to induce the Noteholders to
purchase the Notes from the Company pursuant to the Note Purchase Agreement, the
Subsidiary Guarantors hereby agree with the Noteholders, as follows:

 

Section 1.          Defined Terms.

 

(a)          “Note Documents” means the Note Purchase Agreement, this Subsidiary
Guaranty, the Notes and any amendment, waiver, supplement or other modification
to any of the foregoing.

 



 

 

 

“Obligations” means the unpaid principal of, interest on (including interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Company,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) or any Make-Whole Amount on the Notes and all other obligations
and liabilities of the Company to any Noteholder, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, the Note
Purchase Agreement, any Note Document or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Noteholders
that are required to be paid by the Company pursuant hereto) or otherwise.

 

(b)          Unless otherwise defined herein, terms defined in the Note Purchase
Agreement and used herein shall have the meanings given to them in the Note
Purchase Agreement.

 

(c)          The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Subsidiary Guaranty shall refer to this Subsidiary
Guaranty as a whole and not to any particular provision of this Subsidiary
Guaranty, and section and paragraph references are to this Subsidiary Guaranty
unless otherwise specified.

 

(d)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

Section 2.          Subsidiary Guaranty.

 

(a)          Each of the Subsidiary Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Noteholders for the ratable
benefit of such Noteholders and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by the
Company when due (whether at the stated maturity, by acceleration or otherwise)
of the Note Purchase Agreement and the Obligations.

 

(b)          Anything herein or in any other Note Document to the contrary
notwithstanding, the maximum liability of each Subsidiary Guarantor hereunder
and under the other Note Documents shall in no event exceed the amount which can
be guaranteed by such Subsidiary Guarantor under applicable federal and state
laws relating to the insolvency of debtors (after giving effect to the right of
contribution established in Section 3).

 

(c)          Each Subsidiary Guarantor agrees that the Obligations may at any
time and from time to time exceed the amount of the liability of such Subsidiary
Guarantor hereunder without impairing this Subsidiary Guaranty or affecting the
rights and remedies of any Noteholder hereunder.

 

(d)          This Subsidiary Guaranty shall remain in full force and effect
until all the Obligations and the obligations of each Subsidiary Guarantor under
this Subsidiary Guaranty shall have been satisfied by payment in full.

 



 -2- 

 

 

(e)          No payment made by the Company, any of the Subsidiary Guarantors,
any other Subsidiary Guarantor or any other Person or received or collected by
any Noteholder from the Company, any of the Subsidiary Guarantors, any other
Subsidiary Guarantor or any other Person by virtue of any action or proceeding
or any set-off or appropriation or application at any time or from time to time
in reduction of or in payment of the Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Subsidiary Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Subsidiary Guarantor in respect of the Obligations or any payment
received or collected from such Subsidiary Guarantor in respect of the
Obligations), remain liable for the Obligations up to the maximum liability of
such Subsidiary Guarantor hereunder until the Obligations are paid in full.

 

Section 3.          Right of Contribution.

 

Each Subsidiary Guarantor hereby agrees that to the extent that a Subsidiary
Guarantor shall have paid more than its proportionate share of any payment made
hereunder, such Subsidiary Guarantor shall be entitled to seek and receive
contribution from and against any other Subsidiary Guarantor hereunder which has
not paid its proportionate share of such payment. Each Subsidiary Guarantor’s
right of contribution shall be subject to the terms and conditions of Section 4.
The provisions of this Section 3 shall in no respect limit the obligations and
liabilities of any Subsidiary Guarantor to the Noteholders, and each Subsidiary
Guarantor shall remain liable to the Noteholders for the full amount guaranteed
by such Subsidiary Guarantor hereunder.

 

Section 4.          No Subrogation.

 

Notwithstanding any payment made by any Subsidiary Guarantor hereunder or any
set-off or application of funds of any Subsidiary Guarantor by any Noteholder,
no Subsidiary Guarantor shall be entitled to be subrogated to any of the rights
of any Noteholder against the Company or any other Subsidiary Guarantor or any
collateral security or guarantee or right of offset held by any Noteholder for
the payment of the Obligations, nor shall any Subsidiary Guarantor seek or be
entitled to seek any contribution or reimbursement from the Company or any other
Subsidiary Guarantor in respect of payments made by such Subsidiary Guarantor
hereunder, until all amounts owing to the Noteholders by the Company on account
of the Obligations are paid in full. If any amount shall be paid to any
Subsidiary Guarantor on account of such subrogation rights at any time when all
of the Obligations shall not have been paid in full, such amount shall be held
by such Subsidiary Guarantor in trust for the Noteholders, segregated from other
funds of such Subsidiary Guarantor, and shall, forthwith upon receipt by such
Subsidiary Guarantor, be turned over to the Noteholders in the exact form
received by such Subsidiary Guarantor (duly indorsed by such Subsidiary
Guarantor to the Noteholders, if required), to be applied against the
Obligations, whether matured or unmatured, in pro rata amounts respective to the
aggregate principal.

 



 -3- 

 

 

Section 5.          Amendments, Etc. with Respect to the Obligations.

 

Each Subsidiary Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Subsidiary Guarantor and without
notice to or further assent by any Subsidiary Guarantor, any demand for payment
of any of the Obligations made by any Noteholder may be rescinded by the
Administrative Agent or such Noteholder and any of the Obligations continued,
and the Obligations, or the liability of any other Person upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Administrative Agent or any Noteholder, and the Note Purchase
Agreement and the other Note Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Noteholders or all Noteholders, as the case may be) may deem advisable from time
to time, and any collateral security, guarantee or right of offset at any time
held by the Administrative Agent or any Noteholder for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Noteholder shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Obligations or for this Subsidiary Guaranty or any property subject thereto.

 

Section 6.          Subsidiary Guaranty Absolute and Unconditional.

 

Each Subsidiary Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Obligations and notice of or proof of
reliance by any Noteholder upon this Subsidiary Guaranty or acceptance of this
Subsidiary Guaranty; the Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon this Subsidiary Guaranty; and all dealings
between the Company and any of the Subsidiary Guarantors, on the one hand, and
the Noteholders, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon this Subsidiary Guaranty. Each
Subsidiary Guarantor waives diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon the Company or any of the
Subsidiary Guarantors with respect to the Obligations. Each Subsidiary Guarantor
understands and agrees that this Subsidiary Guaranty shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Note Purchase Agreement or any other
Note Document, any of the Obligations or any other collateral security therefor
or guarantee or right of offset with respect thereto at any time or from time to
time held by any Noteholder, (b) any defense, set-off or counterclaim (other
than a defense of payment or performance) which may at any time be available to
or be asserted by the Company or any other Person against any Noteholder, or (c)
any other circumstance whatsoever (with or without notice to or knowledge of the
Company or such Subsidiary Guarantor) which constitutes, or might be construed
to constitute, an equitable or legal discharge of the Company for the
Obligations, or of such Subsidiary Guarantor under this Subsidiary Guaranty, in
bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Subsidiary
Guarantor, or any Noteholder may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against the Company, any other Subsidiary Guarantor or any other Person or
against any collateral security or guarantee for the Obligations or any right of
offset with respect thereto, and any failure by any Noteholder to make any such
demand, to pursue such other rights or remedies or to collect any payments from
the Company, any other Subsidiary Guarantor or any other Person or to realize
upon any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Company, any other Subsidiary Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Subsidiary Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of any Noteholder against any
Subsidiary Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

 



 -4- 

 

 

Section 7.          Reinstatement.

 

This Subsidiary Guaranty shall continue to be effective, or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any of the
Obligations is rescinded or must otherwise be restored or returned by any
Noteholder upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Company or any Subsidiary Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Company or any Subsidiary Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

Section 8.          Payments.

 

Each Subsidiary Guarantor hereby guarantees that payments hereunder will be paid
to the Noteholders without set-off or counterclaim in Dollars as directed by the
Purchaser Schedule attached to the Note Purchase Agreement.

 

Section 9.          Representations and Warranties.

 

Each Subsidiary Guarantor hereby represents and warrants that:

 

(a)          it is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its formation and has the power and authority
and the legal right to own and operate its property, to lease the property it
operates and to conduct the business in which it is currently engaged;

 

(b)          it has the power and authority and the legal right to execute and
deliver, and to perform its obligations under, this Subsidiary Guaranty, and has
taken all necessary action to authorize its execution, delivery and performance
of this Subsidiary Guaranty;

 

(c)          this Subsidiary Guaranty constitutes a legal, valid and binding
obligation of such Subsidiary Guarantor enforceable in accordance with its
terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting the
enforcement of creditors’ rights generally, general equitable principles
(whether considered in a proceeding in equity or at law) and an implied covenant
of good faith and fair dealing;

 



 -5- 

 

 

(d)          the execution, delivery and performance of this Subsidiary Guaranty
will not violate any Requirement of Law or Contractual Obligation of such
Subsidiary Guarantor and will not result in or require the creation or
imposition of any Lien on any of the properties or revenues of such Subsidiary
Guarantor pursuant to any Requirement of Law or Contractual Obligation of the
Subsidiary Guarantor;

 

(e)          no consent or authorization of, filing with, notice to or other act
by or in respect of, any arbitrator or Governmental Authority and no consent of
any other Person (including, without limitation, any stockholder or creditor of
such Subsidiary Guarantor) is required in connection with the execution,
delivery, performance, validity or enforceability of this Subsidiary Guaranty;
and

 

(f)          no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of such
Subsidiary Guarantor, threatened by or against such Subsidiary Guarantor or
against any of its properties or revenues (1) with respect to this Subsidiary
Guaranty or any of the transactions contemplated hereby, or (2) which could
reasonably be expected to have a Material Adverse Effect.

 

Each Subsidiary Guarantor agrees that the foregoing representations and
warranties shall be deemed to have been made by such Subsidiary Guarantor on the
date of each borrowing by the Company under the Note Purchase Agreement on and
as of such date of borrowing as though made hereunder on and as of such date.

 

Section 10.         Notices.

 

All notices, requests and demands to or upon any Noteholder or any Subsidiary
Guarantor hereunder shall be effected in the manner provided for in Section 18
of the Note Purchase Agreement; provided that any such notice, request or demand
to or upon any Subsidiary Guarantor shall be addressed to such Subsidiary
Guarantor at its notice address set forth under its signature below.

 

Section 11.         Counterparts.

 

This Subsidiary Guaranty may be executed by one or more of the Subsidiary
Guarantors on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.

 



 -6- 

 

 

Section 12.         Severability.

 

Any provision of this Subsidiary Guaranty which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 13.         Integration.

 

This Subsidiary Guaranty represents the agreement of each Subsidiary Guarantor
with respect to the subject matter hereof and there are no promises or
representations by any Noteholder relative to the subject matter hereof not
reflected herein.

 

Section 14.         Amendments in Writing; No Waiver; Cumulative Remedies.

 

(a)          None of the terms or provisions of this Subsidiary Guaranty may be
waived, amended, supplemented or otherwise modified except in accordance with
Section 17 of the Note Purchase Agreement.

 

(b)          No Noteholder shall by any act (except by a written instrument
pursuant to Section 14(a) hereof), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default or in any breach of any of the terms and conditions
hereof. No failure to exercise, nor any delay in exercising, on the part of any
Noteholder, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Noteholder of any right
or remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which such Noteholder would otherwise have on any future
occasion.

 

(c)          The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

Section 15.         Section Headings.

 

The section headings used in this Subsidiary Guaranty are for convenience of
reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

 

Section 16.         Successors and Assigns.

 

This Subsidiary Guaranty shall be binding upon the successors and assigns of
each Subsidiary Guarantor and shall inure to the benefit of the Noteholders and
their successors and assigns.

 



 -7- 

 

 

Section 17.         Governing Law.

 

This Subsidiary Guaranty shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.

 

Section 18.         Submission to Jurisdiction; Waivers.

 

Each Subsidiary Guarantor hereby irrevocably and unconditionally:

 

(i)          submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Subsidiary
Guaranty or any other Note Document;

 

(ii)         waives and agrees not to assert, to the fullest extent permitted by
applicable law, by way of motion, as a defense or otherwise, any claim that it
is not subject to the jurisdiction of any such court, any objection that it may
now or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum;

 

(iii)        agrees, to the fullest extent permitted by applicable law, that a
final judgment in any suit, action or proceeding of the nature referred to in
Section 18(i) hereof brought in any such court shall be conclusive and binding
upon it subject to rights of appeal, as the case may be, and may be enforced in
the courts of the United States of America or the State of New York (or any
other courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment;

 

(iv)        consents to process being served by or on behalf of any holder of
Notes in any suit, action or proceeding of the nature referred to in
Section 18(i) hereof by mailing a copy thereof by registered, certified,
priority or express mail (or any substantially similar form of mail), postage
prepaid, return receipt or delivery confirmation requested, to it at its address
specified in Section 18 of the Note Purchase Agreement or at such other address
of which such holder shall then have been notified pursuant to said Section;

 

(v)         agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service;

 

(vi)        agrees that nothing in this Section 18 shall affect the right of any
Noteholder to serve process in any manner permitted by law, or limit any right
that the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction;
and

 



 -8- 

 

 

(vii)       waives trial by jury in any action brought on or with respect to
this Agreement, the Notes or any other document executed in connection herewith
or therewith.

 

Section 19.         Acknowledgements.

 

Each Subsidiary Guarantor hereby acknowledges that:

 

(i)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Note Documents to which it is a party;

 

(ii)         no Noteholder has any fiduciary relationship with or duty to any
Subsidiary Guarantor arising out of or in connection with this Agreement or any
of the other Note Documents, and the relationship between the Subsidiary
Guarantors, on the one hand, and the Noteholders, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

(iii)        no joint venture is created hereby or by the other Note Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Noteholders or among the Subsidiary Guarantors and the Noteholders.

 

Section 20.         Additional Subsidiary Guarantors.

 

Each Subsidiary of the Company that is required to become a party to this
Agreement pursuant to Section 9.6 of the Note Purchase Agreement shall become a
Subsidiary Guarantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary of a Subsidiary Guarantor Supplement in the form of
Annex A hereto.

 

 -9- 

 

 

In Witness Whereof, each of the undersigned has caused this Subsidiary Guaranty
to be duly executed and delivered by its duly authorized officer as of the day
and year first above written.

 

[Signatures Follow]

 



 -10- 

 

 

  Enco Manufacturing Company, Inc.         By:       Name:       Title:        
  Address for Notices:   75 Maxess Road   Melville, New York 11747   Attention:
General Counsel   Telephone:   OMITTED   Telecopy:   OMITTED

 

[Signature Page to Subsidiary Guaranty]

 

 

 

 

  Sid Tool Co., Inc.         By:     Name:     Title:           Address for
Notices:   75 Maxess Road   Melville, New York 11747   Attention: General
Counsel   Telephone:   OMITTED   Telecopy:   OMITTED

 

[Signature Page to Subsidiary Guaranty]

 

 

 

 

  J&L America, Inc.         By:       Name:       Title:           Address for
Notices:   75 Maxess Road   Melville, New York 11747   Attention: General
Counsel   Telephone:   OMITTED   Telecopy:   OMITTED

 

[Signature Page to Subsidiary Guaranty]

 

 

 

 

  MSC Contract Management, Inc.         By:       Name:       Title:          
Address for Notices:   75 Maxess Road   Melville, New York 11747   Attention:
General Counsel   Telephone:   OMITTED   Telecopy: OMITTED

 

[Signature Page to Subsidiary Guaranty]

 

 

 

 

Annex A

 

Form of Subsidiary Guarantor Supplement

 

_____________, 201_

 

[Noteholders]

 

Re:      Subsidiary Guaranty, dated as of July 28, 2016 (as amended,

supplemented or otherwise modified from time to time,

the “Subsidiary Guaranty”), made by certain subsidiaries of MSC Industrial

Direct Co., Inc. in favor of the hereinafter defined Noteholders

 



 

Ladies and Gentlemen:

 

Reference is made to the Subsidiary Guaranty. Terms defined in the Subsidiary
Guaranty shall be used herein as therein defined.

 

The undersigned, ___________________________, a ________________
[corporation/limited liability company/partnership] and a Subsidiary of the
Company, in consideration of the purchase of (i) $75,000,000 aggregate principal
amount of the Company’s Senior Notes, Series A, due July 28, 2023 (the “Series A
Notes”) and (ii) $100,000,000 aggregate principal amount of the Company’s Senior
Notes, Series B, due July 28, 2026 (the “Series B Notes”, together with the
Series A Notes, the “Notes”; holders of such Notes to be referred to as the
“Noteholders”) by the Noteholders from the Company pursuant to the Note Purchase
Agreement, which proceeds of such Notes benefit the undersigned by making funds
available to the undersigned and by enhancing the financial strength of the
consolidated group of which the undersigned is a member, hereby agrees to become
an additional Subsidiary Guarantor for the purposes of the Subsidiary Guaranty
and to perform all the obligations of a Subsidiary Guarantor under, and to be
bound in all respects by the terms of, the Subsidiary Guaranty as if the
undersigned were a signatory party thereto, effective from the date hereof.

 

The undersigned hereby certifies that (a) this Subsidiary Guarantor Supplement
has been duly authorized, executed and delivered by the undersigned and
constitute its legal, valid and binding obligation enforceable against the
undersigned in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting the enforcement of creditors’ rights generally,
general equitable principles (whether considered in a proceeding in equity or at
law) and an implied covenant of good faith and fair dealing and (b) the
representations and warranties contained in Section 9 of the Subsidiary Guaranty
insofar as they relate to the undersigned are true and correct on and as of the
date hereof, with the same effect as if made on and as of such date (except to
the extent such representations and warranties expressly relate to an earlier
date, in which case they are true and correct as of such earlier date).

 



 

 

 

The undersigned hereby certifies that attached hereto as Annex I is a copy of
the resolutions of the Board of Directors of the undersigned, authorizing the
undersigned to become a Subsidiary Guarantor under the Subsidiary Guaranty and
to perform its obligations thereunder and to execute, deliver and perform this
Subsidiary Guarantor Supplement.

 

The undersigned confirms that it has received a copy of the Subsidiary Guaranty
including all amendments thereto, if any.

 

The address to which all notices to the undersigned under the Subsidiary
Guaranty should be directed is:

 

[____________________]

 

This Subsidiary Guarantor Supplement shall be effective on and as of the date
first written above. This Subsidiary Guarantor supplement shall be governed by,
and construed and interpreted in accordance with, the law of the State of New
York.

 

  Very truly yours,       [Name of Subsidiary Company]       By:       Title:  

 

 

 

 

Annex I

 

Resolutions

 

 

 

  

Exhibit 4.6

 

Form of Guaranty Ratification

 

Ratification Agreement dated as of April 14, 2017 (this “Agreement”), made by
each of the companies that are signatories hereto (the “Reaffirming Subsidiary
Guarantors”), in favor of the holders (the “Noteholders”) of Notes (as defined
below) issued pursuant to the Note Purchase Agreement dated as of July 28, 2016
(the “Existing Note Purchase Agreement”), among MSC Industrial Direct Co., Inc.
(the “Company”) and the Noteholders.

 

Whereas, pursuant to the Existing Note Purchase Agreement, the Reaffirming
Subsidiary Guarantors have entered into that certain Subsidiary Guaranty (the
“Subsidiary Guaranty”), dated as of July 28, 2016 pursuant to which each of the
Reaffirming Subsidiary Guarantors jointly and severally guaranteed the prompt
and complete payment and performance by the Company when due (whether at the
stated maturity, by acceleration or otherwise) of the Existing Note Purchase
Agreement and the Obligations (as defined in the Subsidiary Guaranty);

 

Whereas, as of the date hereof, the Company and the Noteholders party thereto
have entered into an amendment and restatement of the Existing Note Purchase
Agreement (as so amended and restated, the “Amended and Restated Note Purchase
Agreement”);

 

Whereas, the Company and the Reaffirming Subsidiary Guarantors are engaged in
related businesses, and each Reaffirming Subsidiary Guarantor will derive
substantial direct and indirect benefit from the effectiveness of the Amended
and Restated Note Purchase Agreement; and

 

Whereas, it is a condition precedent to the effectiveness of the Amended and
Restated Note Purchase Agreement that the Reaffirming Subsidiary Guarantors
shall have executed and delivered this Agreement to the Noteholders.

 

Now, Therefore, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

Section 1.Reaffirmation.

 

Each of the Reaffirming Subsidiary Guarantors acknowledges receipt of a copy of
the Amended and Restated Note Purchase Agreement and (i) hereby consents to the
amendment and restatement of the Existing Note Purchase Agreement and each of
the transactions contemplated thereby and hereby confirms its respective
guarantees and other obligations under the Subsidiary Guaranty and (ii) agrees
that, notwithstanding the effectiveness of the Amended and Restated Note
Purchase Agreement or any of the transactions contemplated thereby, such
guarantees and other obligations are not impaired or adversely affected in any
manner whatsoever and shall continue to be in full force and effect to guarantee
the prompt and complete payment and performance by the Company when due (whether
at the stated maturity, by acceleration or otherwise) of the Amended and
Restated Note Purchase Agreement and the Obligations (as defined in the
Subsidiary Guaranty).

 

Exhibit 4.6
(to Note Purchase Agreement)

 

 

 

 

Section 2.Representations and Warranties.

 

Each of the undersigned Reaffirming Subsidiary Guarantors hereby represents and
warrants that, (i) as of the date hereof, immediately before and after giving
effect to the Amended and Restated Note Purchase Agreement, the representations
and warranties made by it contained in Section 9 of the Subsidiary Guaranty are
true and correct in all material respects with the same effect as if made on the
date hereof, except to the extent any such representation or warranty refers or
pertains solely to a date prior to the date hereof (in which case such
representation and warranty was true and correct in all material respects as of
such earlier date); and (ii) this Agreement has been duly executed and delivered
by such Reaffirming Subsidiary Guarantor and constitutes a legal, valid and
binding obligation of such Reaffirming Subsidiary Guarantor, enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting the enforcement of creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

Each of the undersigned Reaffirming Subsidiary Guarantors further confirms that
each Note Document to which it is a party is and shall continue to be in full
force and effect and the same are hereby ratified and confirmed in all respects.

 

Section 3.Notices.

 

All notices and other communications hereunder shall be given in accordance with
Section 18 of the Amended and Restated Note Purchase Agreement.

 

Section 4.Counterparts.

 

This Agreement may be executed by one or more of the Reaffirming Subsidiary
Guarantors on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.

 

Section 5.Amendment.

 

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 17 of the
Amended and Restated Note Purchase Agreement.

 

Section 6.Governing Law.

 

This Agreement Shall Be Governed By, And Construed And Interpreted In Accordance
With, The Law Of The State Of New York.

 

 - 2 - 

 

 

Section 7.Submission To Jurisdiction; Waivers.

 

Each Reaffirming Subsidiary Guarantor hereby irrevocably and unconditionally:

 

(i)             submits to the non-exclusive jurisdiction of any New York State
or federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
any other Note Document;

 

(ii)            waives and agrees not to assert, to the fullest extent permitted
by applicable law, by way of motion, as a defense or otherwise, any claim that
it is not subject to the jurisdiction of any such court, any objection that it
may now or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum;

 

(iii)           agrees, to the fullest extent permitted by applicable law, that
a final judgment in any suit, action or proceeding of the nature referred to in
Section 7(i) hereof brought in any such court shall be conclusive and binding
upon it subject to rights of appeal, as the case may be, and may be enforced in
the courts of the United States of America or the State of New York (or any
other courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment;

 

(iv)           consents to process being served by or on behalf of any holder of
Notes in any suit, action or proceeding of the nature referred to in
Section 7(i) hereof by mailing a copy thereof by registered, certified, priority
or express mail (or any substantially similar form of mail), postage prepaid,
return receipt or delivery confirmation requested, to it at its address
specified in Section 18 of the Amended and Restated Note Purchase Agreement or
at such other address of which such holder shall then have been notified
pursuant to said Section;

 

(v)            agrees that such service upon receipt (i) shall be deemed in
every respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service;

 

(vi)           agrees that nothing in this Section 7 shall affect the right of
any Noteholder to serve process in any manner permitted by law, or limit any
right that the holders of any of the Notes may have to bring proceedings against
the Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction;
and

 

 - 3 - 

 

 

(vii)           Waives trial by jury in any action brought on or with respect to
this Agreement, the Notes or any other document executed in connection herewith
or therewith.

 

[remainder of page left intentionally blank]

 

 - 4 - 

 

 

In Witness Whereof, each of the undersigned has caused this Agreement to be duly
executed and delivered by its duly authorized officer as of the date and year
first above written.

 

[Signatures Follow]

 

[Signature Page to Guaranty Reaffirmation to

the Amended and Restated Note Purchase Agreement]

 

 

 

 

  Sid Tool Co., Inc.         By:       Name: Rustom Jilla     Title: Executive
Vice President and Chief       Executive Officer

 

[Signature Page to Guaranty Reaffirmation to

the Amended and Restated Note Purchase Agreement]

 

 

 

 

  MSC Contract Management, Inc.           By:       Name: Dermond Thomas    
Title: Vice President, Treasurer and       Assistant Secretary

 

[Signature Page to Guaranty Reaffirmation to

the Amended and Restated Note Purchase Agreement]

 

 

 

 



  J & L America, Inc.         By:       Name: Rustom Jilla     Title: Executive
Vice President and Chief       Executive Officer



 

[Signature Page to Guaranty Reaffirmation to

the Amended and Restated Note Purchase Agreement]

 

 

 

 

By executing below, each party acknowledges and agrees to this Agreement and
further acknowledges receipt of a copy of this Agreement executed by each of the
Reaffirming Subsidiary Guarantors.

 

  New York Life Insurance Company         By:     Name:     Title:  

 

[Acknowledgment Page to Guaranty Reaffirmation to

the Amended and Restated Note Purchase Agreement]

 

 

 

 

Exhibit 6

 

Purchaser Representations

 

Section 6.1.            Purchase for Investment. Each Purchaser severally
represents that it is purchasing the Notes for its own account or for one or
more separate accounts maintained by such Purchaser or for the account of one or
more pension or trust funds and not with a view to the distribution thereof,
provided that the disposition of such Purchaser’s or their property shall at all
times be within such Purchaser’s or their control. Each Purchaser understands
that the Notes have not been registered under the Securities Act and may be
resold only if registered pursuant to the provisions of the Securities Act or if
an exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.

 

Section 6.2.            Source of Funds. Each Purchaser severally represents
that at least one of the following statements is an accurate representation as
to each source of funds (a “Source”) to be used by such Purchaser to pay the
purchase price of the Notes to be purchased by such Purchaser hereunder:

 

(a)           the Source is an “insurance company general account” (as the term
is defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

(b)          the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

 

(c)           the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Company in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or

 

Exhibit 6
(to Note Purchase Agreement)

 

 

 

 

(d)           the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or

 

(e)           the Source constitutes assets of a “plan(s)” (within the meaning
of Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house
asset manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM
Exemption), the conditions of Part I(a), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a person controlling or controlled by the INHAM
(applying the definition of “control” in Part IV(d)(3) of the INHAM Exemption)
owns a 10% or more interest in the Company and (i) the identity of such INHAM
and (ii) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Company in writing pursuant to this
clause (e); or

 

(f)            the Source is a governmental plan; or

 

(g)           the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause (g);
or

 

(h)          the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.

 

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

 

- 2 -

 

 

MSC Industrial Direct Co., Inc.

 

Information Relating to Purchasers

 

Name and Address of Purchaser   Principal Amount and Series
of Notes to be Purchased     Series A   Series B

New York Life Insurance Company

c/o NYL Investors LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

Attention:  Private Capital Investors, 2nd Floor

Fax Number:   (908) 840-3385

  $44,300,000   $59,000,000

 

[See Attached]

 

Purchaser Schedule
(to Note Purchase Agreement)

 



- 3 -

 

  

 

Name and Address of Purchaser   Principal Amount and Series
of Notes to be Purchased     Series A   Series B

New York Life Insurance and Annuity Corporation

c/o NYL Investors LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

Attention:   Private Capital Investors, 2nd Floor

Fax Number: (908) 840-3385

  $26,900,000   $36,000,000

 

[See Attached]

 

- 4 -

 

  

 

Name and Address of Purchaser   Principal Amount and Series
of Notes to be Purchased     Series A   Series B

The Bank of New York Mellon, a banking corporation organized under the laws of
New York, not in its individual capacity but solely as Trustee under that
certain Trust Agreement dated as of July 1st, 2015 between New York Life
Insurance Company, as Grantor, John Hancock Life Insurance Company (U.S.A.), as
Beneficiary, John Hancock Life Insurance Company of New York, as Beneficiary,
and The Bank of New York Mellon, as Trustee

c/o NYL Investors LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

Attention: Private Capital Investors, 2nd Floor

Fax Number: (908) 840-3385

  $3,800,000   $5,000,000

 

[See Attached]

 

 

 

- 5 -

 